SEARS, ROEBUCK AND CO.

LICENSE AGREEMENT

CONSUMER PROGRAMS INCORPORATED

SEARS PORTRAIT STUDIOS

January 1, 2009

 

--------------------------------------------------------------------------------



LICENSE AGREEMENT

THIS LICENSE AGREEMENT (hereinafter referred to as “Agreement”) is entered into
as of the 1st day of January, 2009 (the “Commencement Date”), by SEARS, ROEBUCK
AND CO., a New York corporation (“Sears”), CONSUMER PROGRAMS INCORPORATED, a
Missouri corporation (“Licensee”), and CPI CORP., a Delaware corporation
(“CPI”).

Sears and certain of its affiliates and Licensee are parties to that certain
License Agreement dated as of January 1, 1999, as previously amended (as so
amended, the “Original Agreement”), that certain License Agreement (Off Mall),
dated January 1, 1999, as previously amended (as so amended, the “Off Mall
Agreement”), and that certain Development and License Agreement, dated January
31, 2001, as previously amended (as so amended the “Development Agreement”).
Sears and Licensee desire to enter into this Agreement, which supersedes and
replaces the Original Agreement, the Off Mall Agreement and the Development
Agreement. Sears and Licensee hereby agree as follows:

 

I.

GRANT OF LICENSE

 

1.1

License for On-Premises Operations.

Sears hereby grants Licensee the non-exclusive privilege of conducting and
operating, and Licensee shall conduct and operate, pursuant to the terms,
provisions, and conditions contained in this Agreement, a licensed business
offering the goods and services listed on Exhibit B (“Licensed Business”), at
each of the Sears locations described in Exhibit A or in Location Riders
attached from time to time (“Designated Sears Store(s)”).

 

1.2

Scope of License/Restrictions.

Licensee shall use the Licensed Business Area (defined in Section 5.1) only for
the purpose authorized in this Agreement, and shall offer for sale only those
services and merchandise expressly authorized by this Agreement as listed on
Exhibit B attached hereto. Any changes, additions or deletions of services or
merchandise require the prior written approval of Sears appropriate Licensing
Manager (“Licensing Manager”).

 

1.3

No Representations.

Sears makes no promises or representations whatsoever as to the potential amount
of business Licensee can expect at any time during operation of the Licensed
Business. Except as otherwise set forth herein, Licensee is solely responsible
for any expenses it incurs related to this Agreement, including, but not limited
to, any increase in the number of Licensee’s employees or any expenditures for
additional facilities or equipment.

 

II.

USE OF SEARS MARKS

 

2.1

License to Use Sears Marks.

Licensee shall operate the Licensed Business under the name SEARS PORTRAIT
STUDIO, and only under such name, except as may be otherwise approved by Sears
in

 

1

 

--------------------------------------------------------------------------------



accordance with the last sentence of this Section 2.1. Licensee shall use the
name of Sears only in connection with the operation of the Licensed Business and
only in a manner described herein or upon prior written approval by Sears’
Licensing Manager. Licensee may use the name Sears when communicating with
customers or potential customers of the Licensed Business, or to identify the
location of the Licensed Business and in other instances specifically approved
by Sears. Licensee shall not conduct any business activity under this Agreement
without Sears’ prior written approval of any and all names that Licensee intends
to use in operating the Licensed Business. Notwithstanding any such approval by
Sears, the name SEARS PORTRAIT STUDIO shall be, and remain, the name of primary
usage and prominence used to identify the Licensed Business, at all times and at
all locations of the Licensed Business during the Term (and thereafter, to the
extent that continuing operations of the Licensed Business are permitted under
this Agreement).

 

2.2

Communications with Third Parties.

Except (i) in the case of communication permitted by Section 2.1, (ii) for uses
of Sears Licensed Business Marks (as defined in Section 2.5(c)) permitted under
this Agreement, or (iii) as otherwise specifically approved by Sears, Licensee
shall not use the name of Sears, any Sears Licensed Business Mark, or any other
Sears trademarks, service marks or trade names (collectively, the “Marks”),
either orally or in writing, including, but not limited to, use of any
letterhead, checks, business cards, or contracts. All communications with
persons or entities other than customers or potential customers of the Licensed
Business shall be done solely in Licensee’s own name.

 

2.3

No Challenge to Marks.

Licensee shall not question, contest or challenge, either during or after the
Term of this Agreement, Sears ownership of the Marks, or Sears ownership in any
mailing lists, credit files or other factual information compiled by Sears and
made available by Sears for use by Licensee (“Sears Information”). Licensee
shall claim no right, title or interest in any Mark or Sears Information, except
the right to use the same pursuant to the terms and conditions of this
Agreement, and shall not register or attempt to register any Mark.

 

2.4

No Rights to Marks.

Licensee recognizes and acknowledges that the use of any Mark or Sears
Information shall not confer upon Licensee any proprietary rights to any Mark or
Sears Information. Upon expiration or termination of this Agreement, Licensee
shall immediately stop using all Marks and Sears Information, and shall execute
all documents Sears reasonably requests in order to confirm Sears ownership, or
to transfer to Sears any rights Licensee may have acquired from Sears in any
Mark or Sears Information. Nothing in this Agreement shall be construed to bar
Sears, during or after expiration or termination of this Agreement, from
protecting its right to the exclusive ownership of Sears Information or Marks
against infringement or appropriation by any party or parties, including
Licensee.

 

2.5

Registration of Marks; Other Restrictions on Use.

 

2

 

--------------------------------------------------------------------------------



(a)       In General. This Section 2.5 sets forth additional rights and
obligations of the parties with respect to ownership and use of trademarks,
service marks and trade names in relation to the Licensed Business.

(b)       Licensee Prior Marks. “Licensee Prior Marks” shall mean the
trademarks, service marks and trade names set forth on Schedule 2.5(b), all of
which were owned or licensed by Licensee prior to execution of the Original
Agreement. None of the Licensee Prior Marks shall be used for any purpose other
than the Licensed Business, for so long as Licensee operates the Licensed
Business at any Designated Sears Store, without the prior written approval of
Sears.

(c)       Sears Licensed Business Marks. As used in this Agreement, “Sears
Licensed Business Marks” shall mean (i) the service mark and trade name “SEARS
PORTRAIT STUDIO”, and (ii) any and all of the other trademarks, service marks or
trade names used exclusively in the operation of the Licensed Business and (A)
which are or are hereafter set forth on Schedule 2.5(c) or (B) which arise in
connection with Exclusive Innovations (as defined in Section 5.14). Sears may
register in its own name any and all of the Sears Licensed Business Marks. The
Sears Licensed Business Marks, and Licensee’s use of all Sears Licensed Business
Marks, shall inure to the benefit of Sears for all purposes, including, without
limitation, in regard to the Licensed Business and, as applicable, the Exclusive
Innovations. Licensee shall cooperate in any registration or application for
registration of the Sears Licensed Business Marks by Sears. No Sears Licensed
Business Mark shall be used for any purpose other than the Licensed Business,
for so long as Licensee operates the Licensed Business or at any time
thereafter, without the prior written approval of Sears.

(d)       Licensee Marks Developed or Acquired After Commencement Date. As used
in this Agreement, “New Licensee Marks” shall mean such trademarks, service
marks or trade names which are developed or acquired by Licensee after the
Commencement Date (other than in connection with Exclusive Innovations, and
excluding Third Party Marks), and which may be used in the Licensed Business on
a nonexclusive basis; provided, however, that the New Licensee Marks must not in
any event damage the brands or reputation of Sears. The New Licensee Marks shall
inure to the benefit of Licensee unless otherwise agreed by Licensee and Sears.
All New Licensee Marks shall be set forth on Schedule 2.5(d).

(e)       Third Party Marks. As used in this Agreement, “Third Party Marks”
shall mean all of the trademarks, service marks, and trade names that Licensee
may use on a nonexclusive basis in the Licensed Business, which are required by
unaffiliated third parties to be used by Licensee under licenses of products or
services used by Licensee in connection with the Licensed Business. All Third
Party Marks shall be set forth on Schedule 2.5(e).

(f)        Separate Licensee Marks; No Challenges. Sears acknowledges and agrees
that all (i) Licensee Prior Marks, (ii) New Licensee Marks and (iii) trademarks,
service marks and trade names that Licensee exclusively uses apart from the
Licensed Business (“Separate Licensee Marks”) are the sole property of Licensee
and Sears shall not have rights to them except as expressly provided in this
Agreement. Sears shall not use any Licensee Prior Marks, New Licensee Marks,
Third Party Marks or Separate Licensee Marks without the prior written approval
of Licensee, except for usages of Licensee Prior Marks, Third Party Marks and

 

3

 

--------------------------------------------------------------------------------



New Licensee Marks related to the purposes and intent of this Agreement. Sears
shall not question, contest or challenge, either during or after the Term,
Licensee’s ownership of any of the Licensee Prior Marks or New Licensee Marks,
or Licensee’s ownership in any mailing lists, credit files or other factual
information compiled solely by Licensee and made available by Licensee for use
by Sears (“Licensee Information”) except that Sears may freely use all Licensee
Information to the extent pertaining to the Licensed Business and customers
thereof. Except as provided in the preceding sentence and in Section 10.1, and
except to the extent, if any, that Licensee violates this Agreement in regard to
Licensee Prior Marks, Third Party Marks or New Licensee Marks, Sears shall claim
no right, title or interest in any Licensee Prior Marks, Third Party Marks or
New Licensee Marks or Licensee Information unless and to the extent such use
violates this Agreement, and shall not register or attempt to register any
Licensee Prior Marks, Third Party Marks or New Licensee Marks.

 

2.6

Injunctive Relief.

Licensee acknowledges that the Marks and Sears Information possess a special,
unique and extraordinary character, which makes it difficult to assess the
monetary damage Sears would sustain in the event of unauthorized use.
Irreparable injury would be caused to Sears by such unauthorized use, and
Licensee agrees that in the event of breach of this Section II by Licensee there
would be no adequate remedy at law and preliminary or permanent injunctive
relief would be appropriate. Sears acknowledges that the Licensee Marks and
Licensee Information possess a special, unique and extraordinary character,
which makes it difficult to assess the monetary damage Licensee would sustain in
the event of unauthorized use, other than uses permitted under this Agreement.
Irreparable injury would be caused to Licensee by such unauthorized use, and
Sears agrees that in the event of breach of this Section II by Sears there would
be no adequate remedy at law and preliminary or permanent injunctive relief
would be appropriate.

 

2.7

Infringing Use.

If Licensee learns of any manufacture or sale by any third party of products
and/or services similar to those offered by Licensee that, in Licensee’s good
faith judgment, may be confusingly similar in the minds of the public to those
sold by Licensee and which bear or are promoted in association with the Marks or
any names, symbols, emblems, or designs or colors which, in Licensee’s good
faith judgment, may be confusingly similar in the minds of the public to the
Marks, Licensee shall promptly notify Sears. Sears may, at its sole expense,
take such action as it determines, in its sole discretion, is appropriate.
Licensee shall cooperate and assist in such protest or legal action at Sears
expense. Licensee shall not undertake any protest or legal action on its own
behalf without first securing Sears written permission to do so (not to be
unreasonably withheld, conditioned or delayed). If Sears permits Licensee to
undertake such protest or legal action, such protest or legal action shall be at
Licensee’s sole expense. Sears shall cooperate and assist Licensee at Licensee’s
expense. For the purposes of this paragraph, expenses shall include reasonable
attorneys’ fees. All recovery in the form of legal damages or settlement shall
belong to the party bearing the expense of such protest or legal action.

 

2.8

Limitations.

 

4

 

--------------------------------------------------------------------------------



Licensee shall not file suit using Sears name. Licensee shall not use the
services of a collection agency or undertake any legal proceeding against any
Sears Portrait Studio customer without the prior written approval of Sears
Licensing Manager (not to be unreasonably withheld, conditioned or delayed).

 

2.9

Survival.

The provisions of this Section II shall survive the expiration or termination of
this Agreement.

 

III.

TERM

3.1       The term of this Agreement (“Term”) shall be for a six (6) year period
beginning on the Commencement Date, and ending at the close of business on
December 31, 2014 (such period, the “Base Term”), subject to extension of the
Term as set forth in the remainder of this Section III, unless sooner terminated
under any of the provisions of this Agreement. All references in this Agreement
to “year” shall mean the calendar year, unless otherwise provided. References to
Sears’ “fiscal year” refer to the annual period used for financial reporting by
Sears, starting each year on or around February 1, and ending on or around
January 31. A “fiscal month” refers to a monthly period within the Sears fiscal
year, and follows a customary retail industry pattern of 4-4-5 weeks per
quarter.

3.2       Licensee shall have the option, exercisable upon written notice to
Sears given during the last six months of the fifth year of the Base Term
(subject to subsequent verification by Sears of the satisfaction of the terms
and conditions of such options), to extend the Term for a four-year period,
commencing on January 1, 2015 and ending at the close of business on December
31, 2018, if the amount of Net Sales in 2013 equals or exceeds an amount
determined by growing the Net Sales from fiscal year 2007’s Net Sales of
$234,686,930 (such amount, subject to adjustment as provided herein, the “Net
Sales Baseline”), at a compound annual growth rate of 2.5% (as distinguished
from a simple growth rate) during the period commencing on the Commencement Date
and ending at the close of business on December 31, 2013 (the “Measurement
Period”). Notwithstanding the foregoing, if the Net Sales for the Measurement
Period increase at a compounded annual growth rate of less than 2.5% per annum
over and above the Net Sales Baseline, but if the average annual Net Sales for
the Measurement Period are not less than the Net Sales Baseline, then, Licensee
may nevertheless exercise the aforesaid option by making a cash payment to
Sears, concurrent with the required written notice of exercise, equal to the
amount by which (i) the Sales Commission which would have been payable to Sears
by Licensee had the Net Sales of Licensee for the Measurement Period increased
at the 2.5% annual compounded rate described in the preceding sentence, exceeds
(ii) the Sales Commission actually paid by Licensee to Sears for the Measurement
Period. For each Designated Sears Store as to which Licensee’s Net Sales are
included in the Net Sales Baseline, and which is closed permanently by Sears
after fiscal year 2007 and prior to January 1, 2014, with the result that the
Licensed Business is closed at such Designated Sears Store during such period,
for all purposes under this Section 3.2, (i) the Net Sales Baseline shall be
reduced to exclude Net Sales of the Licensed Business during fiscal year 2007 at
such Designated Sears

 

5

 

--------------------------------------------------------------------------------



Store, and (ii) the Net Sales of the Licensed Business for the Measuring Period
shall exclude Net Sales at such Designated Sears Store.

Schedule 3.2 attached hereto sets forth an illustration of increases in Net
Sales of the Licensed Business during the Measuring Period above the Net Sales
Baseline at a compound annual growth rate of 2.5%.

3.3       Licensee shall have the option, exercisable upon written notice to
Sears no later than 180 days prior to the end of (i) the Base Term, or (ii) any
period by which the Term has been previously extended by operation of this
Section 3.3, to extend the Term for a period of twelve months (each, a “Twelve
Month Extension”), for every $10,000,000 (or a whole multiple thereof, e.g.
$20,000,000) of Approved Capital Expenditures (as defined herein) made by
Licensee in any 12 month period during the Term (other than the final year of
the Term, as the same may have been previously extended by operation of this
paragraph); provided that the maximum number of Twelve Month Extensions shall be
four (4). For the avoidance of doubt, no portion of any 12 month period may be
used to support more than one Twelve Month Extension. As used herein, “Approved
Capital Expenditures” shall mean actual out-of-pocket expenditures made by
Licensee directly for the Licensed Business, in the respective amounts, and for
purposes, approved by Sears, in advance, in its sole discretion. For the
avoidance of doubt, any extension under this Section 3.3 and any extension under
the preceding Section 3.2, shall be non-cumulative, and in no event will the
combined effect of extensions under this Section III (including a four year
extension from the preceding Section 3.2 and any one year extensions under this
Section 3.3) result in the Term extending past December 31, 2018.

3.4       If any option of Licensee to extend the Term set forth in Section 3.2
or Section 3.3 above is exercised, the extension term shall be on the terms and
conditions as set forth in this Agreement, which shall remain in full force and
effect, provided that the Sears Commission applicable to sales in Designated
Sears Stores shall be [***]1 of Net Sales during the portion of the Term
commencing on or after January 1, 2014, and thereafter, as set forth on Exhibit
C.

 

IV.

FEES

 

4.1

Amount.

Licensee shall pay Sears a commission (“Sears Commission”) which is set forth on
Exhibit C attached hereto.

_________________________

1  CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

 

--------------------------------------------------------------------------------



 

4.2

Net Sales.

“Net Sales” means Gross Sales from operation of the Licensed Business, less
sales taxes, returns and allowances.

 

4.3

Gross Sales.

“Gross Sales” means all of Licensee’s direct or indirect sales of services and
merchandise from the Licensed Business, including, but not limited to, sales
arising out of referrals, contacts, or recommendations obtained through the
operation of the Licensed Business.

 

V.

OPERATIONAL OBLIGATIONS OF LICENSEE

 

5.1

Performance Standards.

Licensee shall provide Sears with copies of its written procedures and policies
establishing minimum standards of quality, performance and customer service.
Licensee shall immediately advise Sears of any changes in its standards. Without
limiting Section 5.8, Licensee shall observe no less than such minimum standards
of quality, performance and customer service. Sears may visit the Licensed
Business Area at any reasonable time during business hours for the purpose of
verifying Licensee’s compliance with its standards of quality, performance and
customer service.

Licensee shall conduct its operations in a safe, professional, courteous and
efficient manner and shall present a neat, business like appearance, including
adherence by Licensees’ employees to a reasonable dress code. Licensee shall
abide by all safety and security rules and regulations of Sears in effect from
time to time provided that Licensee’s home office management or Licensee’s store
location managers (for the respective Designated Sears Stores) shall have been
provided notice of such rules and regulations and of any changes thereto.
Licensee may not conduct any activities (e.g., customer marketing tables)
outside the Licensed Business area that is identified in the Block Plan (the
“Licensed Business Area”) without Sears’ approval. Sears reasonably requires,
and Licensee shall maintain, proper business etiquette, notification and
coordination with local Sears store management regarding visitors and access to
non-public areas during store hours. Official notification and coordination by
Licensee, to and with Sears, is required for Licensee to transport supplies,
equipment, merchandise and other items through a store during, before or after
store operating hours. Licensee’s failure to cure any violation of this Section
5.1 within 30 days of written notice from Sears will entitle Sears to terminate
this Agreement with respect to the affected Designated Sears Store. A material
number of breaches of this Section 5.1 at the same or different Designated Sears
Stores, whether cured or not, would entitle Sears to terminate this Agreement in
its entirety under Section 14.1.

 

5.2

Business Conduct.

Licensee shall also conduct its operations in an honest and ethical manner at
all times. In dealing with Sears associates and Sears customers, Licensee shall
adhere to the standards described in the “A Guide To Business Conduct For Sears
Associates”, or in the “Licensed Business Onboarding Guide”, as the “Licensed
Business Onboarding Guide” is made available to the Licensed Business, as each
such guide is provided to Licensee and updated or replaced

 

7

 

--------------------------------------------------------------------------------



from time to time with respect to associates of all licensed businesses. In the
event of any inconsistency or conflict as to any standard set forth in the
aforementioned guides, Licensee shall adhere to the more stringent standard to
the extent of such inconsistency or conflict.

 

5.3

Hours of Operation.

(a)       Subject to the Cost Savings provisions of Section 5.18, Licensee shall
cause the Licensed Business to be kept open at each Designated Sears Store for
business and operated during the same business hours that the Designated Sears
Store is open for business, unless otherwise agreed to by Sears Licensing
Manager and Licensee; provided that the Licensed Business may close from 2:00
p.m. to 3:00 p.m. local time each day, other than during the fourth calendar
quarter of each year in each Designated Sears Store.

(b)       Prior to the commencement of each calendar quarter, Licensee shall
provide Sears with a store-by-store proposal for any reductions of hours of
operation for the Licensed Business, from the hours of operation required under
Section 5.3(a). Each proposal shall be subject to Sears’ prior written approval.
Cost savings related to any approved reductions of hours of operations shall be
allocated between Sears and Licensee in accordance with Section 5.18.

 

5.4

Merchandise Standards.

Licensee shall maintain a stock of good quality merchandise as necessary to
assure efficient operation of the Licensed Business. Licensee shall maintain
merchandise presentation standards consistent with Sears own standards.

 

5.5

Pricing.

Sears shall have no right or power to establish or control the prices at which
Licensee offers service and/or merchandise in the Licensed Business. Such right
and power is retained by Licensee, however, Licensee shall participate in Sears
national storewide sales and/or merchandise price off events. Licensee shall not
charge customers for estimates or proposals.

 

5.6

Discount Policy.

Licensee shall offer the merchandise and services listed in Exhibit B (the
“Authorized Merchandise/Services”) to employees and retirees of Sears, employees
of its other licensees who work in a Sears store and their family members, to
the extent such persons are eligible under Sears’ Discount Guide (as amended by
Sears form time to time) for discounts at a licensed business, at a ten percent
discount, only if such purchases are paid for with cash, check, the Sears Card
or other credit card bearing a Mark and only upon presentation of a valid Sears
associate discount card. Sears shall make available to Licensee’s employees who
are employed exclusively to service the Licensed Business at Designated Sears
Stores, and Licensee’s home office management employees (except those whose work
responsibilities are primarily for businesses of Licensee other than the
Licensed Business), a courtesy discount on purchases made at the Designated
Sears Stores in accordance with Sears’ Courtesy Discount Guide (as amended by
Sears from time to time). Misuse of the Sears courtesy discount by any employee
of Licensee

 

8

 

--------------------------------------------------------------------------------



could result in Sears requesting that Licensee remove that employee from the
Licensed Business under Section 5.10.

 

5.7

Customer Loyalty Programs.

Licensee shall accept all certificates and coupons relating to customer loyalty
programs that may from time to time be operated by Sears. Before requiring
Licensee to accept such certificates or coupons, Sears will furnish Licensee a
list of its loyalty programs and procedures for handling them. Sears shall
reimburse Licensee for the face purchase value of all certificates and coupons
for which Licensee has followed Sears’ prescribed procedures.

 

5.8

Customer Adjustment.

All of the work and services performed by Licensee in connection with the
Licensed Business shall be of a standard of performance and quality not less
than that observed by leading providers of similar services in a mass
merchandise retail setting in the U.S., and all of the merchandise sold in the
Licensed Business shall be of merchantable quality (or fit for the customer’s
particular use, if applicable). Licensee shall at all times maintain a general
policy of “Satisfaction Guaranteed” to customers and shall reasonably respond to
all complaints of and controversies with any customer arising out of the
operation of the Licensed Business. In any case in which Licensee’s response is
unsatisfactory to the customer, Sears shall have the right, at Licensee’s
expense, to take such further actions to adjust the service or pricing with
respect to the transaction with such customer as Sears deems necessary under the
circumstances, and any adjustment not exceeding a full refund or full credit
made by Sears shall be conclusive and binding upon Licensee in such transaction.
Sears may deduct the amounts of any such adjustments from the sales receipts
held by Sears as described in Section 9.4. Any adjustments for amounts in excess
of the amount paid by such customer shall be discussed with Licensee prior to
making such adjustment. Licensee shall maintain files pertaining to customer
complaints and their adjustment and make such files available to Sears.

 

5.9

Employee Standards.

Licensee shall employ all management and other personnel necessary for the
efficient operation of the Licensed Business. The Licensed Business shall be
operated solely by Licensee’s employees, and not by independent contractors,
sub-contractors, sub-licensees or by any other such arrangement; provided that
Licensee may engage third parties to perform marketing and customer outreach
services.

 

5.10

Licensee’s Employees.

Licensee has no authority to employ persons on behalf of Sears and no employees
of Licensee shall be deemed to be employees or agents of Sears. Licensee has
sole and exclusive control over its labor and employee relations policies, and
its policies relating to wages; hours, working conditions, or conditions of its
employees. Licensee has the sole and exclusive right to hire, transfer, suspend,
lay off, recall, promote, assign, discipline, adjust grievances and discharge
its employees, provided, however, that Sears may request at any time that
Licensee remove from the Licensed Business any employee who is objectionable to
Sears because of risk of harm, loss or damage to the health, safety and/or
security of Sears customers, employees or

 

9

 

--------------------------------------------------------------------------------



merchandise and/or whose manner impairs Sears customer relations; provided that
Sears may require that such removal be immediate (and Sears may unilaterally
effect such removal), if Sears in its sole discretion believes that such
employee may pose a risk of imminent harm, loss or damage to person or property.
If Sears objects to any of Licensee’s employees, and Licensee determines not to
remove such employee, or interferes with immediate removal in the circumstances
described in the proviso to the preceding sentence, Sears may terminate any
affected location by giving thirty (30) days notice to Licensee. Sears shall
cooperate with Licensee in the defense of any charge of discrimination, lawsuit
or other claim or action filed against Licensee which arises from any request by
Sears to remove an employee of Licensee from the Licensed Business.

Licensee shall not permit any employee or subcontractor to work in the Licensed
Business at a Designated Sears Store unless that individual has passed a
criminal background check (covering all counties of residence for the past seven
years) and a drug screen consistent with normal practice by retailers similar to
Sears, provided that Licensee shall have 180 days from the Commencement Date to
complete Licensee’s criminal background check and drug screening obligations
with respect to its existing employees. Licensee shall also advise all new
employees assigned to work at any Designated Sears Store that they may be
required to undergo a criminal background check or drug screen at any time.
Licensee shall bring to the attention of the Sears Store Coach and the Sears
Licensed Business Director, for decision, the results from any criminal
background check and drug screen, without identifying the employee or
subcontractor directly or indirectly, if Licensee desires to assign that
employee or subcontractor to work in the Licensed Business in a Designated Sears
Store despite the appearance of adverse findings on the person’s background
check or drug screen.

Sears will request its existing background check vendors to extend to Licensee
the preferred service terms applicable to Sears under its contracts with such
vendors for the foregoing purpose, and shall provide Licensee with contact
information for such vendors.

 

5.11

Employee Compensation.

Licensee shall pay in a timely manner, and is solely responsible for so paying,
all salaries and other compensation of its employees and shall make all
necessary salary deductions and withholdings from its employees’ salaries and
other compensation. Licensee shall pay in a timely manner, and is solely
responsible for so paying any and all contributions, taxes and assessments and
all other requirements of the Federal Social Security, Federal and state
unemployment compensation and Federal, state and local withholding of income tax
laws on all salary and other compensation of its employees.

 

5.12

Compliance with Labor Laws.

Licensee shall comply with any other contract and all Federal, state and local
laws, ordinances, rules and regulations regarding its employees, including, but
not limited to, Federal or state laws or regulations regarding minimum
compensation, overtime and equal opportunities for employment. Without limiting
the foregoing, Licensee shall comply with the terms of the Federal Civil Rights
Acts, Age Discrimination in Employment Act, Occupational Safety and Health Act,
the Federal Fair Labor Standards Act, and the Americans with Disabilities Act

 

10

 

--------------------------------------------------------------------------------



(“ADA”), whether or not Licensee may otherwise be exempt from such acts because
of its size or the nature of its business or for any other reason whatsoever.

 

5.13

Compliance with Law.

Licensee shall, at its expense, obtain all permits and licenses which may be
required under any applicable Federal, state, or local law, ordinance, rule or
regulation by virtue of any act performed in connection with its operation of
the Licensed Business. Licensee shall comply fully with all applicable Federal,
state and local laws, ordinances, rules and regulations, including, but not
limited to, the rules and regulations of the Federal Trade Commission, the ADA,
the ADA Accessibility guidelines, analogous state and local laws and
regulations, and other laws and regulations relating to the accessibility to
persons with disabilities of the Licensed Business Area, the areas through and
adjacent to the Licensed Business Area which are occupied by Licensee or subject
to Licensee’s control, at each Sears store where Licensee operates and
Licensee’s products, services and displays. Among other things, Licensee shall
fully comply with the guidelines in Schedule 5.13, as amended or modified from
time to time, which Licensee understands is only a partial list of its
obligations to persons with disabilities. Licensee shall cooperate reasonably
with all other programs carried out in Designated Sears Stores to comply with
laws and regulations. In addition, Licensee represents and warrants that
Licensee and all subcontractors and agents involved in the production or
delivery of the merchandise and supplies to be sold or utilized in connection
with the Licensed Business shall adhere to all applicable laws, regulations, and
prohibitions of the United States and all country(ies) in which such merchandise
or supplies are produced or delivered with respect to the operation of their
production facilities and their other businesses and labor practices, including
without limitation, laws, regulations and prohibitions governing the working
conditions, wages and minimum age of the work force. Licensee has no knowledge
that any such merchandise or supplies are produced or manufactured in whole or
in part, by convict or forced labor, and shall take reasonable measures from
time to time to verify and ensure that no merchandise or supplies are produced
or manufactured, in whole or in part, by convict or forced labor. Licensee shall
promptly notify Sears if Licensee becomes aware of any merchandise or supplies
produced or manufactured, in whole or in part, by convict or forced labor, and
Licensee shall thereafter implement such remedial measures as Sears may
reasonably request.

 

5.14

Innovations; Initiatives.

Licensee shall use commercially reasonable efforts to maintain and improve
customer service levels and sustain the Licensed Business’s quality and value
perception in the marketplace, including continued innovation of new products
and services. If Licensee or any of its affiliates intends to introduce
innovations of, or relating to, new products and services in any other
portrait-related business of Licensee or its affiliates, which innovations,
products and services (hereinafter, “Innovations”) would be offered in whole or
in part through, or in association with, retail stores (whether or not such
Innovations are offered in brick and mortar locations, via the Internet, or
otherwise), Licensee shall simultaneously integrate substantially similar
Innovations in the Licensed Business. If Licensee believes that such Innovations
are not appropriate for the Licensed Business, Licensee shall give written
notice to Sears, describing such new Innovations and Licensee’s or its
affiliate’s proposed usage thereof, both within, and outside of, the Licensed
Business, in reasonable detail, together with Licensee’s reason for

 

11

 

--------------------------------------------------------------------------------



proposing to not integrate same in the Licensed Business. If Sears determines in
its sole discretion that such Innovations should be integrated into the Licensed
Business, Licensee shall do so upon written notice from Sears regarding such
determination, simultaneously with introduction by Licensee or any of its
affiliates in any other portrait-related business of Licensee or its affiliates.
Any trademarks, copyrights or other marks developed with these products or
services shall be deemed to be owned by Licensee as New Licensee Marks and shall
not be incorporated into Schedule 2.5(c) or otherwise as Sears Licensed Business
Marks. In regard to Innovations, except for Sears Licensed Business Marks and
Licensee Prior Marks, Licensee may use the same name, brand, and trademark for
use with the product or service within the Licensed Business as for Licensee’s
use outside the Licensed Business. Licensee represents and warrants that during
the term of the Original Agreement it did not introduce innovations of, or
relating to, new products and services in any other portrait-related business of
Licensee or its affiliates, which have not also been integrated into the
Licensed Business.

If Licensee chooses to adopt any new product, service or marketing approach into
its operations that is proprietary in nature and developed or acquired either
separately by Sears or jointly by Sears and Licensee (e.g., by a “Project Team”
made up of associates of both parties) (the products, services and marketing
approaches described in this second subparagraph of Section 5.14 being referred
to as “Exclusive Innovations”), Licensee shall use the Exclusive Innovations
only in the Licensed Business as conducted at Designated Sears Stores, with such
exclusivity obligation to continue until twenty-four (24) months after Licensee
has implemented the Exclusive Innovations at all Designated Sears Stores.

 

5.15

Payment of Obligations.

Licensee shall, at its expense, pay and discharge all license fees, business,
use, sales, gross receipts, income, property or other applicable taxes or
assessments which may be charged or levied by reason of any act performed in
connection with its operation of the Licensed Business, excluding, however, all
taxes and assessments applicable to Sears income from Sears Commission or
applicable to Sears property. Licensee shall promptly pay all its obligations,
including those for labor and material, and shall not allow any liens to attach
to any Sears or customer’s property as a result of Licensee’s failure to pay
such sums.

 

5.16

Licensee’s Obligations.

Licensee shall not make purchases or incur any obligation or expense of any kind
in the name of Sears. Prior to any purchases involving the Licensed Business,
Licensee shall inform its vendors that Sears in not responsible for any
obligations incurred by Licensee.

 

5.17

Liens.

Licensee shall not allow any liens, claims or encumbrances to attach against any
of the Designated Sears Stores. In the event any lien, claim or encumbrance so
attaches or is threatened, Licensee shall immediately take all necessary action
to cause such lien, claim or encumbrance to be satisfied and released, or Sears,
may either terminate this Agreement or charge Licensee or withhold from sales
receipts all expenses, including attorneys’ fees, incurred by Sears in removing
and/or resolving such liens or claims.

 

12

 

--------------------------------------------------------------------------------



 

5.18

Cost Savings.

Licensee shall implement reductions in operating hours of the Licensed Business
in Designated Sears Stores as described in Schedule 5.18, which initially will
total [***]2 hours per year (“Initial Reduction Hours”). Licensee shall pay to
Sears, on a quarterly basis, [***]2 of the amount by which Licensee’s labor
costs are reduced (“Labor Cost Savings”), as a result of (i) the Initial
Reduction Hours and (ii) any further reductions of Licensee’s hours of operation
at Designated Sears Stores effected with Sears’ prior written approval pursuant
to Section 5.3(b). Labor Cost Savings shall be determined as follows: the
federal Minimum Wage Rate (as it may be officially raised or lowered from time
to time) plus $2.25 shall be multiplied by the number of operating hours reduced
beyond those required under Section 5.3(a), for any given period. Sears’
allocable share of the actual Labor Cost Savings realized by Licensee in any
given quarter shall be due and payable by the end of the month following each
quarter.

 

VI.

LICENSED BUSINESS AREA

 

6.1

New Stores.

Prior to the date of this Agreement, Licensee and Sears will agree to a model
whereupon meeting the model’s standards, Licensee would operate an appropriately
sized Sears Portrait Studio to service Sears shoppers at new Sears store
locations. If the standards are not met and Licensee elects not to operate in
the new store, Sears may offer portrait and photography services at such store,
operated by an alternative portrait studios operator, or Sears’ own employees,
or a combination thereof, under the name “Sears Portrait Studio”, or otherwise.
Once declined, Sears shall have no obligation to reoffer the location to
Licensee.

The defined area of space provided by Sears for the operation of the Licensed
Business (“Block Plan”) will be submitted for each Designated Sears Store to
Licensee. Licensee shall be solely responsible for providing final plans for the
Licensed Business Area and Licensee shall authorize Sears to prepare the final
blueprint plans in accordance with Exhibit D attached hereto and hereafter made
a part of this Agreement. All costs and expenses related to such plans,
including, but not limited to, blueprints, shall be borne by Licensee. The
expense of preparing the initial space assigned to any Licensed Business
location shall be allocated between the parties as described in Exhibit D.
Licensee shall be primarily responsible for any preparations necessary for the
operation of the Licensed Business. Any improvements and installations made by
Sears shall be made to Sears standard specifications for its own departments as
set forth in Schedule 6.1. All improvements or installations which vary from
Sears standard specifications shall be at Licensee’s sole expense.

 

6.2

Improvements.

_________________________

2  CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13

 

--------------------------------------------------------------------------------



All permanent improvements to the Licensed Business Area shall become the
property of Sears at the expiration or termination of this Agreement. At the
expiration or termination of this Agreement, or if Licensee vacates or abandons
the Licensed Business, Licensee shall convey to Sears, without charge, good
title to such improvements free from any and all liens, charges, encumbrances
and rights of third parties.

 

6.3

Operations.

If, at a particular store, the Licensed Business is not fully operational within
thirty (30) days after Sears has made the Licensed Business Area in such store
ready for Licensee as a result of delay substantially caused by Licensee, its
contractors or agents, Sears may, at Sears sole option, terminate the license
for such Licensed Business Area and have no further obligation to Licensee with
respect thereto, and Licensee shall reimburse Sears within ten (10) days after
receipt of an invoice, for Sears’ cost, of constructing such Licensed Business
Area and of putting such space back to its condition immediately prior to the
commencement of such construction.

 

6.4

Condition of Licensed Business Area.

Licensee shall, at its expense, keep such Licensed Business Area in a clean and
neat condition and shall maintain Licensee’s Equipment (as defined below) in
good order and repair. Sears shall provide routine janitorial service in such
Licensed Business Area, consistent with the janitorial services regularly
performed in the Designated Sears Store.

 

6.5

Changes of Location/Store Inventory.

Sears shall have the right, in its sole discretion, to change the location,
dimensions and amount of area of the Licensed Business Area from time to time
during the Term of this Agreement in accordance with Sears’ judgment as to what
arrangements will be most satisfactory for the general good of the Designated
Sears Store(s). In the event that Sears exercises its right under this section,
it shall provide Licensee with a minimum of thirty (30) days’ advance notice of
the contemplated change to the Licensed Business Area. Thereafter, Licensee
shall have thirty (30) days (i) to determine whether or not it desires to remain
in that Designated Sears Store and (ii) to notify Sears of its decision, at
which time Licensee shall also provide Sears a good faith estimate of the costs
and expenses of such relocation. If Licensee elects not to remain at the
Designated Sears Store, such closing will be taken into account when calculating
the Net Sales Baseline. In the event Sears decides to change the location of the
Licensed Business Area, Sears shall move Licensee’s Equipment to the new
location and prepare the new space for occupancy by Licensee, and the expense
for preparing the new space for occupancy by Licensee shall be allocated between
the parties as described on Exhibit D. If a change in location is requested or
initiated by Licensee, then Licensee shall bear all expense involved in moving
Licensee’s Equipment and the expense for preparing the new space for occupancy
by Licensee shall be allocated between the parties as described on Exhibit D.
Sears may, solely at Sears discretion, not open any Designated Sears Store at
any time to take a physical inventory of Sears property. Licensee waives any
claim it may have against Sears for damages resulting from such closing. Sears
shall provide Licensee with a minimum of one (1) week advance notice of such
closing for inventory.

 

14

 

--------------------------------------------------------------------------------



 

6.6

Remodeling.

Licensee shall remodel certain Licensed Business Areas according to the terms of
Exhibit D, and the expense of such remodels shall be divided between the parties
as described on Exhibit D.

 

6.7

Electric/HVAC.

Sears shall furnish, at reasonable hours, and except as otherwise provided,
without expense to Licensee, reasonable amounts of heat, light, air conditioning
and electric power for the operation of the Licensed Business, except when
prevented by strikes, accidents, breakdowns, improvements and repairs to the
heating, lighting and electric power systems or other causes beyond the control
of Sears. Sears shall not be liable for any injury, damage or loss whatsoever
which may arise by reason of Sears’ failure to furnish such heat, light, air
conditioning and electric power, regardless of the cause of such failure. All
claims for such injury, damage or loss are expressly waived by Licensee. The
allocations of costs to bring such utilities to the Licensed Business location
are described on Exhibit D.

 

6.8

Telephone Service.

Sears shall provide Licensee a single telephone line in each Designated Sears
Store connected to the store’s in-house telephone system for use in the Licensed
Business and Sears will bear the cost of outbound local and toll-free calls and
store-compatible phone hardware for Licensee. Sears shall pay for installation
of the telephone equipment and for local telephone service for that line. If
Licensee requires additional phone lines to be installed in the Licensed
Business locations, Licensee shall arrange and pay for their installation and
monthly service. Licensee shall have all long distance service billed directly
to Licensee.

 

6.9

Telephone Numbers.

Except as set forth on Schedule 6.9, all telephone numbers that Licensee uses in
the Licensed Business are Sears’ property and Licensee shall keep those numbers
separate from phone numbers that it uses in its other business operations. Upon
expiration or termination of this Agreement, Licensee shall immediately cease
using such numbers and shall transfer the numbers to Sears (or Sears’ designee),
and Licensee shall immediately inform the telephone company of the transfer.

 

6.10

Telephone Directory Listings.

Licensee shall obtain Sears’ approval before placing any telephone directory
listings for the Licensed Business, whether in the white pages, yellow pages or
electronic media, except for listings consisting only of the Licensed Business
Name and its address at the Designated Sears Store. Licensee shall, if requested
by Sears, direct any monthly service fees for a telephone number listed in a
telephone directory using any Mark to be billed through a Sears store or office.

 

6.11

Access to Licensed Business Area.

 

15

 

--------------------------------------------------------------------------------



Licensee shall have access to each Licensed Business Area at all times that the
Designated Sears Store is open to customers for business, and at all other times
as the appropriate Store General Manager approves (not to be unreasonably
withheld, conditioned or delayed). Sears shall be furnished with keys to each
Licensed Business Area and shall have reasonable access to the Licensed Business
Area at all times.

 

6.12

Effect of Store Leases.

If any Designated Sears Store is leased to Sears or is the subject of an
easement agreement, this Agreement shall be subject to all of the terms,
agreements and conditions contained in such lease or easement agreement. In case
of the termination of any such lease by expiration of time or otherwise, this
Agreement shall immediately terminate with respect to affected Licensed Business
locations.

 

6.13

Waiver of Casualty Liability.

Licensee waives any and all claims it may have against Sears for damage to
Licensee, for the safekeeping or safe delivery or damage to any property
whatsoever of Licensee or of any customer of Licensee in or about the Licensed
Business Area, because of the actual or alleged negligence, act or omission of
any tenant, licensee or occupant of the premises at which the Licensed Business
may be located; or because of any damage caused by any casualty from any cause
whatsoever, including, but not limited to, fire, water, snow, steam, gas or
odors in or from such store or store premises, or because of the leaking of any
plumbing, or because of any accident or event which may occur in such store or
upon store premises; or because of the actual or alleged acts or omissions of
any janitors or other persons in or about such store or store premises or from
any other such cause whatsoever, except for damage caused by Sears gross
negligence.

 

VII.

ADVERTISING

 

7.1

Advertising.

Licensee shall advertise and actively promote the Licensed Business. Licensee
shall at all times adhere to Sears Licensed Business Marketing Manual as
provided to Licensee, in written form, and updated from time to time (“Marketing
Manual”) except where the Marketing Manual conflicts with the rights of Licensee
under this Agreement. Licensee may rely on the Marketing Manual provided to it
by Sears, until such time as Sears provides to Licensee notice and a copy of any
revised Marketing Manual. Prior to use in connection with the Licensed Business,
Licensee shall submit to Sears Marketing Manager, Licensed Businesses, or his
designee, (a) all proposed signs and advertising copy (including, but not
limited to, in-store signs, sales brochures, telemarketing scripts, newspaper
advertisements, radio and television commercials, and internet advertising), and
(b) all sales promotional material that will be distributed to customers.
Licensee shall not use any such advertising or sales promotional material
without the prior written approval of Sears Marketing Manager, unless Sears has
given its written approval to particular materials, which shall be issued or
denied by Sears within seven (7) days of Licensee’s written request describing
the proposed usage of same in reasonable detail, or, if Sears does not respond
to Licensee’s written request within such time period, shall be deemed to

 

16

 

--------------------------------------------------------------------------------



have been approved by Sears, only with respect to the specific usages described
in Licensee’s request. Sears has the right, in its sole discretion, to
disapprove or require modification of any or all such advertising forms and
other materials used for marketing in connection with the Licensed Business.
Sears shall have the right to audit Licensee’s advertising materials and
practices as necessary to determine Licensee’s compliance with this Agreement,
including but not limited to compliance with all laws.

Without limiting the generality of Licensee’s obligations under the preceding
paragraph, prior to the conduct, by or on behalf of Licensee, of any promotions,
sales, marketing or customer acquisition or retention activities or programs in
the Licensed Business, which are not in the ordinary course of the Licensed
Business consistent with Licensee’s past practice, Licensee shall submit a
written proposal for same to Sears for comment, modification and approval, which
shall not be unreasonably withheld, delayed or conditioned, it being understood
and agreed that Sears may take into account, among other things, the consistency
of Licensee’s proposed activities or programs with all other actual and planned
store activities.

Licensee must obtain a written publicity release from any Licensed Business
customer whose likeness is used in Licensee’s advertising or publicity.

 

7.2

Public Relations.

Except as permitted by Sears in accordance with Section 7.1, Licensee shall not
issue any publicity or press release regarding its contractual relations with
Sears or regarding the Licensed Business, and shall refrain from making any
reference to this Agreement or to Sears, without obtaining prior approval of
such action from Sears Licensing Manager or Sears Public Relations Manager,
except as required by law or governmental regulatory body including the
Securities and Exchange Commission or otherwise permitted under Section 10.2.
Licensee shall at all times adhere to Sears written policies regarding
interaction with the media as contained in the Marketing Manual.

 

7.3

Forms.

Prior to use in the Licensed Business, Licensee shall submit all customer
contract forms, guarantee certificates and similar forms and materials to Sears
Licensing Manager for approval Licensee shall not utilize any forms or related
materials that have not been approved in advance by Sears Licensing Manager,
which approval shall not be unreasonably withheld, denied or conditioned, and
shall be issued or denied by Sears within seven (7) days of Licensee’s request
describing the proposed usage of same in reasonable detail, or, if Sears does
not respond to Licensee’s written request within such time period, shall be
deemed to have been approved by Sears, only with respect to the specific usages
described in Licensee’s request.

 

7.4

Penalties.

If Licensee makes any release of advertising or publicity without Sears’ prior
approval as required by Sections 7.1 , 7.2 or 7.3, Licensee shall pay Sears the
sum of $5,000 per each release, as liquidated damages and not as a penalty, for
each release made without Sears’ prior approval as required by Sections 7.1 ,
7.2 or 7.3, from and after the date of written notice from Sears to Licensee of
any instance of noncompliance by Licensee with any of such sections.

 

17

 

--------------------------------------------------------------------------------



 

VIII.

LICENSED BUSINESS EQUIPMENT

 

8.1

Licensee’s Equipment

. Entirely at its own expense, Licensee shall install furniture, fixtures and
equipment as necessary for the efficient operation of the Licensed Business
(“Licensee’s Equipment”). Licensee’s Equipment, and its size, design and
location shall at all times be subject to Sears’ approval.

 

8.2

POS Terminal

. At its expense, Sears shall furnish a point of sale terminal (“POS Terminal”)
for use in the Licensed Business. Such POS Terminal shall be of a size and
design satisfactory to Sears, in its sole discretion, and shall at all times be
and remain the property of Sears. Such POS Terminal shall be comparable to those
used by Sears in its own merchandise departments and shall have the capability
of processing a Sears Card (as defined in Section 9.2) and any other credit
cards Sears may accept from time to time. Licensee shall immediately return such
POS Terminal to Sears upon demand. Licensee shall ensure that it records all
transactions on Licensee’s store automation system (“SAS”) and the Sears POS
Terminal.

 

8.3

Sears Card Payments.

Licensee agrees to accept and process Sears Card payments from customers at the
POS Terminal, and upon written approval from Sears Licensing Manager, Licensee
will be authorized to open Sears Card instant credit accounts (“Rapid Credit”)
for customers.

 

IX.

TRANSACTIONS AND SETTLEMENT

 

9.1

Checks.

All checks that Licensee accepts from customers shall be made payable to “Sears”
or “Sears, Roebuck and Co.”. Licensee shall make certain that all checks are
filled out correctly and are processed and approved through the POS Terminal in
accordance with Sears policies and procedures in effect from time to time. Sears
shall guarantee the acceptance of all checks that are processed and approved
through the POS Terminal. Licensee shall reimburse Sears for the face value of
any check accepted by Licensee which is not processed and approved through the
POS Terminal and is not paid upon presentment (“Dishonored Check”). Dishonored
Checks shall not be returned to Licensee. Licensee shall be permitted to collect
or initiate collection proceedings on such Dishonored Checks or to recover any
merchandise purchased with a Dishonored Check. Sears is entitled to any Sears
Commission which may be lost as a result of Licensee’s failure to properly
process and receive approval for checks. Checks on which a Licensed Business
customer stops payment due to a customer satisfaction issue shall not be deemed
a Dishonored Check for purposes of this Section, and Licensee shall reimburse
Sears for the face amount of such checks. Licensee shall resolve the customer
satisfaction issues in accordance with Section 5.8 above, and Licensee may
collect any amounts due from the customer though any method of payment otherwise
authorized under this Agreement.

 

9.2

Charge Cards.

 

18

 

--------------------------------------------------------------------------------



(a)       Sears Card. Subject to the Citibank Merchant Agreement attached in
Schedule 9.2A, Licensee shall accept the SearsCard®, Sears Premier Card®,
SearsCharge PlusSM, Sears MasterCard®, Sears Gold MasterCard®, Sears Premier
Gold MasterCard® and The Great Indoors® Gold MasterCard® (each, a “Sears Card”)
issued by Citibank and any other credit card hereafter issued by Citibank and
bearing Sears’ name or a Sears affiliate’s name for payment for Authorized
Merchandise/Services. Licensee shall submit all Sears Card transactions to Sears
for settlement in the manner that Sears designates. All Citibank-issued card
transactions processed through Sears’ POS system will be settled under Section
8b of Schedule 9.2A. Licensee shall also accept Sears-branded credit cards
issued by a Sears-authorized card issuer other than Citibank (also called a
“Sears Card”), subject to terms and conditions of the issuer’s merchant
agreement that are substantially equivalent to those of the Citibank Merchant
Agreement.

(b)       Third Party Credit Cards. Licensee shall also accept such other credit
cards issued by third parties as Sears may designate from time to time (“Third
Party Cards”) subject to the terms and conditions in Schedule 9.2B. Licensee
shall submit all Third Party Card transactions to Sears for settlement with the
issuing bank. Licensee shall bear all losses sustained as a result of any
non-payment on a Third Party Card account that results from Licensee’s failure
to properly process the Third Party Card.

(c)       Transactions. Subject to Sears’ rights under Section 9.8 and all other
provisions of this Agreement, Sears shall pay all sums due Licensee on its sales
of Authorized Merchandise/Services to cardholders that are charged to a Sears
Card or Third Party Card account (“Credit Card Sales”) as stated in Section
9.2(d). Licensee authorizes Sears to accept payments and settlements by issuers
for Credit Card Sales on Licensee’s behalf, as appropriate. Licensee shall
accept the Sears Card and Third Party Cards for purchases of Authorized
Merchandise/Services at all Licensed Business locations and shall require those
transactions to be in United States dollars. Licensee shall not suppress or
discriminate against the use of any Third Party Card or the Sears Card by any
authorized user of the card. Licensee shall promote the Sears Card as the
preferred method of payment, and always suggest its use to Licensed Business
customers. Licensee may not distribute or solicit any customer applications or
referrals for any Third Party Cards through the Licensed Business. Other than
the Sears Card or Third Party Cards, Licensee shall not accept payment from
customers under any other credit or financing plan without Sears’ prior written
consent.

(d)       Transaction Fees. Notwithstanding anything to the contrary set forth
in this Agreement, (i) Sears shall pay all credit card transaction fees and
discounts on all Sears Cards; and (ii) Licensee shall pay the following
percentages of credit card transaction fees and discounts on Third Party Cards
during the Term: [***]3 in 2009, [***]3 in 2010, [***]3 in 2011, [***]3 in 2012
and [***] in 2013 and beyond.

_________________________

3  CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19

 

--------------------------------------------------------------------------------



(e)       Settlement. At the end of each Sears fiscal month, the parties shall
settle for all Licensed Business transactions during that month, in accordance
with Sears’ customary accounting procedures. For Licensed Business transactions
that are processed through Sears’ POS system, Sears will make weekly payments
for POS receipts processed in the prior calendar week within the same fiscal
month. The month-end settlement will include the weekly payment for the last
week in the fiscal month, along with other month-end deductions and
reconciliations.

Licensee shall reimburse Sears at each settlement for all invoiced expenses,
including any advertising expense, that Sears has incurred at Licensee’s
request, and are outstanding at the time of such settlement. If Sears is not
reimbursed at the settlement, then Sears may, but is not obligated to, retain
out of Licensee’s sales receipts the amount of such expenses with interest, if
any, due Sears.

 

9.3

Sales Receipts.

At the close of each business day, Licensee shall submit an accounting of the
Gross Sales and the returns, allowances and customer adjustments made during
such day by Licensee to the Designated Sears Store office, together with the
gross amount, in cash, of all cash sales, and all credit sales documents for
transactions completed that day. Sears may retain out of such receipts the
proper amount of the Sears Fees payable under this Agreement together with any
other sums due Sears from Licensee. Any remaining balance shall be payable to
Licensee at the regular settlement described in Section 9.4.

 

9.4

Settlement.

A settlement between the parties shall be made at the end of each Sears fiscal
month for all Licensed Business transactions during such period, in accordance
with Sears customary accounting procedures. Advances against the settlement
shall be made weekly in accordance with Sears customary accounting procedures.
Such advances shall be deducted and reconciled in the next regular settlement.
All regular weekly and monthly settlements and advances shall be made by
electronic fund transfer (EFT) to a bank account designated by Licensee.
Licensee shall reimburse Sears at each settlement for any outstanding sums and
all invoiced expenses, including any advertising expense, that were incurred by
Sears at Licensee’s request, and are outstanding at the time of such settlement.
Sears shall have the right to retain out of Licensee’s sales receipts the amount
of such sums and expenses with interest, if any, due Sears. Interest shall be at
the rate of prime (as published in the Wall Street Journal at the time of the
settlement) plus one percent (1%). If Sears fails to promptly pay Licensee
amounts due or improperly withholding of payment, then, starting seven (7) days
after Sears’ receipt of written notice thereof from Licensee, interest shall be
assessed at a rate of prime plus one percent (1%) and shall be in addition to
other remedies available by law.

 

9.5

Reports.

If requested by Sears, Licensee shall provide to Sears reports of Sears Portrait
Studio sales, Licensee’s and CPI’s consolidated income, and Sears commissions
paid or payable to Sears, in the manner and form reasonably prescribed by Sears,
together with any other

 

20

 

--------------------------------------------------------------------------------



information Sears may reasonably require for its records, sales and commission
auditing purposes, internal management reporting and in regard to the
performance or non-performance of this Agreement. If requested by Sears,
Licensee shall promptly submit its financial report to Sears after the close of
Licensee’s fiscal year. Such report shall be audited by a certified public
accountant. Such report shall include, but shall not be limited to, Licensee’s
profit and loss statement for such fiscal year and balance sheet at the end of
such fiscal year, and shall be prepared in accordance with generally accepted
accounting principles. If Licensee is a publicly held corporation, this
requirement may be fulfilled by submission of Licensee’s Annual Report on Form
10-K. Without limiting Sears’ other rights and Licensee’s other obligations
under the Agreement, including without limitation, under Section 9.6, Licensee
shall not be obligated to provide any information not directly related to the
purpose of auditing Sears Portrait Studio sales and commissions, internal
management reporting and the performance or non-performance of this Agreement.
Sears shall not disclose any such information that is not available to the
public to any third parties or use such information other than for auditing
purposes, internal management reporting and analysis, and the performance or
non-performance of this Agreement, without Licensee’s prior written consent.

 

9.6

Audit Rights.

Licensee shall keep and maintain books and records that accurately reflect the
sales made by Licensee under this Agreement and the expenses that Licensee
incurs in performing under this Agreement. Sears shall have the right at any
reasonable time to review and audit the books and records of Licensee regarding
this Agreement. Such books and records shall be kept and maintained according to
generally accepted accounting principles.

 

9.7

Underreporting.

If an audit reveals that sales were under-reported at any Licensed Business
location being audited, by more than five percent (5%) of the total sales which
were actually reported by such location, then the cost of such audit shall be
charged to such Licensed Business location. If a sampling of Licensee’s records
at a Licensed Business location, using standard audit practices, reveals that
sales have been under-reported by more than five percent (5%) of the total sales
which were actually reported by such Licensed Business location, then such
Licensed Business location shall at its option, (a) pay Sears for all
under-reported sales for each year audited by annualizing the rate by which
sales were under-reported in the audit sample plus an administrative fee which
shall be calculated by multiplying the annualized under-reported commissions by
the percent of under-reported sales; or (b) pay the actual amount of any
underreported sales based on a complete audit of the books and records (at
Licensee’s expense) relating to such Licensed Business location, including a
comprehensive audit of all such books and records for the then-current year and
if Sears so elects, a comprehensive audit (at Licensee’s expense) of prior years
plus an administrative fee which shall be calculated by multiplying the audited
annual under-reported commission by the percent of under-reported sales. Each
audited location shall be subject to another audit (at Licensee’s expense)
twelve (12) months after the initial audit. If this audit reveals that sales
were again under-reported by more than five percent (5%), Licensee shall pay
Sears for these sales as per the above except that, due to the increased
expenses incurred by Sears in continued monitoring of the Licensed Business, the
administrative fee shall be doubled.

 

21

 

--------------------------------------------------------------------------------



All under-reported sales equal to or less than five percent (5%) of total sales
actually reported by such Licensed Business location, shall be reimbursed to
Sears, as appropriate, based on the actual amounts of such under-reports.

Sears, at its sole option, may also charge interest on all under-reported sales
at the rate of prime (as published in the Wall Street Journal as of the date of
the completion of the audit) plus one percent (1%). Licensee, at its expense,
shall develop and implement a program to conduct internal audits of the Licensed
Business to verify accuracy of sales and commissions.

 

9.8

Rights of Recoupment and Setoff.

Each party shall have the right to reduce, withhold or set off against any
payment due the other party hereunder for any liability owed under this
Agreement or otherwise. The rights under this Section are cumulative, shall be
in addition to all other rights and remedies available at law or in equity and
shall survive the expiration or termination of this Agreement.

 

9.9

Cardholder Data Security.

Licensee acknowledges that to the extent it receives cardholder data in
connection with the Agreement, Licensee is responsible for the security of the
cardholder data Licensee possesses and Licensee will comply with current Payment
Card Industry (“PCI”) Data Security Standards (as updated by PCI from time to
time). In the event of a data breach of Sears Card cardholder information
involving Licensee or Licensee’s environment, Licensee will notify Sears within
24 hours of identified breach and cooperate fully with Sears, PCI, and
government officials in any review or forensic investigation of Licensee’s
environment and processes.

 

X.

CUSTOMER INFORMATION

 

 

10.1

Customer Information

.

(a)       Any customer list developed by Licensee, its employees or agents from
the operation of, or from records generated as a result of the operation of the
Licensed Business (collectively, the “Customer Information”), shall be jointly
owned by Sears and Licensee. Licensee shall not use, permit use of, disclose or
permit disclosure of Customer Information for any purpose except the performance
of this Agreement, and except as expressly permitted under the remaining
provisions of this paragraph. Licensee shall at all times maintain any such
Customer Information, including lists, physically separate and distinct from any
customer information Licensee maintains that was not derived primarily from the
Licensed Business (“Licensee Customer Information”). Licensee shall not
reproduce, release or in any way make available or furnish, either directly or
indirectly, to any person, firm, corporation, association or organization at any
time, any such Customer Information which will or may be used to solicit sales
or business from such customers, including but not limited to the type of sales
or business covered by this Agreement, without Sears’ prior written approval. At
least bi-weekly, throughout the Term and continuing thereafter for so long as
the Licensed Business is

 

22

 

--------------------------------------------------------------------------------



conducted at any Designated Sears Store, Licensee shall send to the Sears
Customer Data Warehouse Depository (“CDW”) an updated electronic file of all
lists of customers and copies of all other such Customer Information.

(b)       Licensee represents that it has Licensee Customer Information, which
includes a customer data base derived from sources outside of Licensee’s
relationship with Sears. Licensee and Sears, as applicable, shall have the
following respective rights and obligations in regard to Licensee Customer
Information:

(i)        Upon each acquisition or development of a new customer list, whether
by or on behalf of Licensee, and at each instance on which Licensee or any
person or entity acting on Licensee’s behalf supplements or adds data to the
Licensee Customer Information, or adds components or additional functionality to
Licensee Customer Information, Licensee shall cause all such new Licensee
Customer Information to be compared to and “bumped up” against the information
and databases pertaining to current and former customers of the Licensed
Business furnished to Licensee by Sears or otherwise in the possession of
control of Licensee;

(ii)       Licensee shall cause all Licensee Customer Information pertaining to
persons and entities which have been or thereafter become, at any time, a
customer of the Licensed Business, including, without limitation, the names,
addresses and credit card information of all past and present customers of the
Licensed Business, to cease to be utilized or disclosed for any purpose outside
of the Licensed Business, except for Licensee Customer Information pertaining to
persons who have actually purchased or requested information about goods and
services from Licensee’s photography-related businesses outside of the Licensed
Business, and then, only to the extent of Licensee Customer Information
pertaining to such persons which was obtained solely through such businesses of
Licensee outside of the Licensed Business; and

(iii)      notwithstanding anything to the contrary herein and regardless of
whether or not Licensee refers customers from such database to Sears, Licensee’s
rights to the Licensee Customer Information shall not otherwise be restricted in
any manner by this Agreement and shall remain the sole and exclusive property of
Licensee.

(c)       Licensee, its officers, employees, successors and assigns, shall not
use any Customer Information to solicit any customers or prospective customers
for any purpose outside of the Licensed Business for so long as Licensee
operates the Licensed Business at any Designated Sears Store and for a period of
twelve (12) months thereafter. Each party shall protect all Customer Information
from destruction, loss or theft during the term of this Agreement, and until
copies of all customer lists and copies of all other Customer Information are
delivered to Sears as required under the first paragraph in this section. Each
party acknowledges that there is no adequate remedy at law for violation by
Licensee of this Section X and, in case of breach of this Section X, preliminary
or permanent injunctive relief would be appropriate.

 

10.2

Confidential Information.

 

23

 

--------------------------------------------------------------------------------



Information of a proprietary or confidential nature about Sears which is either
furnished by Sears to Licensee or which becomes known to Licensee primarily
through Licensee’s operation of the Licensed Business or Licensee’s relationship
with Sears (collectively, the “Sears Confidential Information”) shall be held in
utmost confidence by Licensee until or unless such information enters the public
domain through no fault of the receiving party or such party receives it from a
third party not having a duty of confidentiality with respect thereto, or as
permitted under the last sentence of this paragraph. Information of a
proprietary or confidential nature about Licensee which is either furnished by
Licensee to Sears or which becomes known to Sears primarily through Licensee’s
operation of the Licensed Business or Licensee’s relationship with Sears
(collectively, the “Licensee Confidential Information”) shall be held in utmost
confidence by Sears until or unless such information enters the public domain
through no fault of the receiving party or such party receives it from a third
party not having a duty of confidentiality with respect thereto, or as permitted
under the last sentence of this paragraph. The terms and content of this
Agreement, including but not limited to, exhibits attached hereto, and any other
agreements entered into pursuant to this Agreement shall at all times remain
confidential and shall not be revealed to any third party by Licensee or Sears
without the prior written consent of the other party except to the extent (a)
permitted by this Agreement, (b) required by law or any court or regulatory body
including the Securities and Exchange Commission, or (c) made to a court or
mediator in connection with a dispute between the parties.

The provisions of this Section X shall survive the expiration or termination of
this Agreement for a period of thirty-six (36) months.

 

XI.

RELATIONSHIP OF PARTIES

Licensee is an independent contractor. Nothing contained in or done pursuant to
this Agreement shall be construed as creating a partnership, agency or joint
venture; and neither party shall become bound by any representation, act or
omission of the other party.

 

XII.

DEFENSE AND INDEMNITY

 

12.1

Defense.

(a)       Licensee shall defend all allegations asserted in any claim, action,
lawsuit or proceeding (even though such allegations may be false, fraudulent or
groundless) against Sears, its affiliates and subsidiaries, and/or Sears
subsidiaries or affiliates, directors, officers, employees, agents, independent
contractors, parents, subsidiaries and affiliates which contains any allegations
of liability actually or allegedly resulting from or connected with the
operation of the Licensed Business (including, without limitation of the
foregoing, goods sold, work done, services rendered, or products utilized in the
Licensed Business, lack of repair in the area occupied by the Licensed Business,
operations of or defect in any machinery, motor vehicles, or equipment used in
connection with the Licensed Business, or located in or about the Licensed
Business Area; or arising out of any actual or alleged infringement of any
patent or claim of patent, copyright or non-Sears trademark, service mark, or
trade name); or from the omission or commission of any act, lawful or unlawful,
by Licensee or its directors, officers, employees, agents or independent
contractors, whether or not such act is within the scope of the authority or
employment of such persons. Licensee shall use counsel reasonably satisfactory
to

 

24

 

--------------------------------------------------------------------------------



Sears in defense of such allegations. Sears may, at its election, take control
of the defense and investigation of any claims, may employ and engage attorneys
of its own choice to manage and defend such claims, at Sears’ cost, risk and
expense, provided that Sears and its counsel shall proceed with diligence and
good faith with respect thereto. The provisions of this Section shall survive
the expiration or termination of this Agreement.

(b)       Sears shall defend all allegations asserted in any claim, action,
lawsuit or proceeding (even though such allegations may be false, fraudulent or
groundless) against Licensee, its affiliates and subsidiaries, and/or Licensee
subsidiaries or affiliates, directors, officers, employees, agents, independent
contractors, parents, subsidiaries and affiliates, to the extent such claim,
action, lawsuit or proceeding contains any allegations of liability actually or
allegedly resulting from or connected with the operation of the Sears business
outside of the Licensed Business Area, and in all other respects excluding the
Licensed Business (including, without limitation of the foregoing, goods sold,
work done, services rendered, or products utilized in the Sears business, lack
of repair in or about the area occupied by Sears, operations of or defect in any
machinery, motor vehicles, or equipment used in connection with Sears, or
located outside of the Licensed Business Area; or arising out of any actual or
alleged infringement of any patent or claim of patent, copyright or non-Licensee
trademark, service mark, or trade name); or from the omission or commission,
outside of the Licensed Business Area and in all other respects excluding the
Licensed Business, of any act, lawful or unlawful, by Sears or its directors,
officers, employees, agents or independent contractors, whether or not such act
is within the scope of the authority or employment of such persons; provided,
however, that Sears shall have no obligation of defense with respect to (i)
allegations regarding negligence or willful misconduct of Licensee or its
employees, agents, independent contractors or representatives, or other acts or
omissions in contravention of Licensee’s obligations under this Agreement, or
(ii) claims, actions, lawsuits or proceedings to the extent claiming injury or
loss to, in the name of, or otherwise by or on behalf of, Licensee or its
employees, agents, independent contractors or representatives. The provisions of
this Section shall survive the expiration or termination of this Agreement.

 

12.2

Indemnity.

(a)       Licensee shall hold harmless and indemnify Sears and Sears directors,
officers, employees, agents, independent contractors, parents, subsidiaries and
affiliates from and against any and all claims, demands, actions, lawsuits,
proceedings, liabilities, losses, costs and expenses (including, without
limitation, fees and disbursements of counsel incurred by Sears in any claim,
demand, lawsuit, or proceeding between Licensee and Sears or between Sears and
any third party or otherwise), actually or allegedly resulting from or connected
with the operation of the Licensed Business (including, without limitation of
the foregoing, goods sold, work done, services rendered, or products utilized in
the Licensed Business, lack of repair in or about the area occupied by the
Licensed Business, operation of or defects in any machinery, motor vehicles, or
equipment used in connection with the Licensed Business, or located in or about
the Licensed Business Area; or arising out of any actual or alleged infringement
of any patent or claim of patent, copyright or non-Sears trademark, service
mark, or trade name); or from the omission or commission of any act, lawful or
unlawful, by Licensee or its directors, officers, employees, agents or
independent contractors, whether or not

 

25

 

--------------------------------------------------------------------------------



such act is within the scope of the authority or employment of such persons. The
provisions of this Section shall survive the expiration or termination of the
Agreement.

(b)       Sears shall hold harmless and indemnify Licensee and Licensee’s
directors, officers, employees, agents, independent contractors, parents,
subsidiaries and affiliates from and against any and all claims, demands,
actions, lawsuits, proceedings, liabilities, losses, costs and expenses
(including, without limitation, fees and disbursements of counsel incurred by
Licensee in any claim, demand, lawsuit, or proceeding between Licensee and
Sears), actually or allegedly resulting from or connected with the operation of
Sears (including, without limitation of the foregoing, goods sold, work done,
services rendered, or products utilized in Sears, lack of repair in or about the
area occupied by Sears, operation of or defects in any machinery, motor
vehicles, or equipment used in connection with Sears, or located in or about the
Sears Store except for the Licensed Business Area; or arising out of any actual
or alleged infringement of any patent or claim of patent, copyright or
non-Licensee trademark, service mark, or trade name) outside of the Licensed
Business Area, and in all other respects excluding the Licensed Business; or
from the omission or commission of any act, lawful or unlawful, outside of the
Licensed Business Area, and in all other respects excluding the Licensed
Business, by Sears or its directors, officers, employees, agents or independent
contractors, whether or not such act is within the scope of the authority or
employment of such persons. Sears shall have the exclusive right to control the
defense and investigation of any claims, and may employ and engage attorneys of
its own choice to manage and defend such claims, at Sears’ cost, risk and
expense, provided that Sears and its counsel shall proceed with diligence and
good faith with respect thereto. Notwithstanding anything to the contrary set
forth in this Section 12.2, Sears shall have no obligation to hold harmless or
indemnify Licensee or its directors, officers, employees, agents, independent
contractors, parents, subsidiaries or affiliates, (i) to the extent of any
negligence or willful misconduct of Licensee or its employees, agents,
independent contractors or representatives, or other acts or omissions in
contravention of Licensee’s obligations under this Agreement, or (ii) to the
extent any claims, demands, actions, lawsuits, proceedings, liabilities, losses,
costs or expenses relate to or arise from claims, actions, lawsuits or
proceedings for injury or loss to, or in the name of, or otherwise by or on
behalf of, Licensee or its employees, agents, independent contractors or
representatives. The provisions of this Section shall survive the expiration or
termination of the Agreement.

 

XIII.

INSURANCE

 

13.1

Types of Insurance.

Licensee shall, at its sole expense, obtain and maintain during the Term of this
Agreement the following policies of insurance from companies having a rating of
at least A-VII or better in the current Best’s Insurance Reports published by
A.M. Best Company and adequate to fully protect Sears as well as Licensee from
and against all expenses, claims, actions, liabilities and losses related to the
subjects covered by the policies of insurance below:

(a)       Worker’s Compensation insurance covering all costs, benefits and
liabilities under Workers Compensation and similar laws which may accrue in
favor of any person employed by Licensee for all states in which Licensee
operates, and Employer’s Liability insurance with limits of liability of at
least $100,000 per accident or disease and $500,000

 

26

 

--------------------------------------------------------------------------------



aggregate by disease. Such insurance shall contain a waiver of subrogation in
favor of Sears, where allowed by law. Limits of liability requirements for
Employer’s Liability may be satisfied by a combination of Employer’s Liability
and Umbrella Excess Liability policies.

(b)       Commercial General Liability insurance, including but not limited to,
premises/operations liability, contractual liability, personal and advertising
injury liability, and products and completed operations liability, with limits
of at least $2,000,000 for bodily injury and property damage combined. Sears
shall be named as an additional insured. Limits of liability requirements may be
satisfied by a combination of Commercial General Liability and Umbrella Excess
Liability policies.

(c)       Motor Vehicle Liability insurance, for owned, non-owned and hired
motor vehicles used in connection with the Licensed Business, with limits of at
least $1,000,000 for bodily injury and property damage combined. If only private
passenger vehicles are owned or shall be used in conjunction with this
Agreement, $500,000 combined single limit of liability is acceptable. If no
vehicles are owned or leased by Licensee, Licensee shall either purchase Motor
Vehicle Liability insurance with coverage for non-owned and hired motor
vehicles, or shall cause its Commercial General Liability to be extended so as
to provide such coverage, with limits of at least $1,000,000 for bodily injury
and property damage combined. Limits of liability requirements may be satisfied
by a combination of Motor Vehicle Liability and Umbrella Excess Liability
policies.

(d)       “All Risk” Property insurance upon all building improvements and
supplies on the premises, including those perils generally covered on a “Cause
of Loss - Special Form”, including fire, extended coverage, windstorm,
vandalism, malicious mischief, sprinkler leakage, water damage, accidental
collapse, in an amount equal to at least 90% of the full replacement cost, with
a coverage extension for increased cost of construction, including a waiver of
subrogation in favor of Sears.

 

(e)

Fidelity insurance with limits of liability of at least $50,000.

(f)        Sears agrees that Licensee may self insure for All Risk Property
Insurance pursuant to Section 13.1(d) above, including all damages and/or theft
of property, furniture, equipment, inventory and merchandise used in connection
with the operation of the Licensed Business, regardless for the reason for the
damage or loss, provided Licensee will hold Sears harmless from and against any
claims or damages to any of Licensee’s assets, including but not limited to
Licensee’s property, furniture, equipment, inventory and merchandise.

 

13.2

Certificates; No Cancellation Without Notice.

Licensee shall furnish Sears with certificates of insurance or, at Sears’
request, copies of policies, prior to execution of this Agreement and upon each
policy renewal during the Term of this Agreement. Licensee’s certificates of
insurance must provide that if any of the policies described in the certificate
is to be cancelled or materially adversely changed before the expiration dates
shown, the issuing company will give at least 30 days advance written notice to
Sears Certificate Management Services, c/o Near North Technology Services, P.O.
Box 811310, Chicago, Illinois 60681-1310, or other address of which Licensee is
notified.

 

27

 

--------------------------------------------------------------------------------



 

13.3

Expiration/Non-Renewal.

If Licensee’s policies of insurance expire or are canceled during the Term of
this Agreement or are materially modified, Licensee shall promptly notify Sears
of such expiration, cancellation or material modification. If such policies of
insurance are materially modified such that, in Sears opinion, such policies do
not afford adequate protection to Sears, Sears shall so advise Licensee.
Licensee shall furnish to Sears evidence of acceptable replacement coverage upon
the expiration or cancellation of coverage or the notification from Sears that
the modified policies are not sufficient.

Any approval by Sears of any of Licensee’s insurance policies shall not relieve
Licensee of any responsibility under this Agreement, including liability for
claims in excess of described limits.

 

XIV.

TERMINATION

 

14.1

Termination of License by Sears With Notice.

Sears shall be entitled to terminate this Agreement effective upon delivery of
written notice of termination to Licensee if Licensee or its owners or
affiliates, as applicable:

(a)       (i) ceases to conduct operations at five (5) or fewer Designated Sears
Stores for seven (7) days or more, (ii) ceases to conduct operations at more
than five (5) Designated Sears Stores for any lesser period of time, or (iii)
fails to commence operation of the Licensed Business at any Designated Sears
Store as required in Section 6.3 of this Agreement, and, in any such case, does
not resume or commence operations at all such Designated Sears Stores within
thirty (30) days after written notice of such cessation or failure to commence
operations is delivered to Licensee, except to the extent, if any, that any
failure to resume or commence operations is due to (A) a force majeure, provided
that Licensee uses best efforts to resume or commence operations as
expeditiously as possible, and keeps Sears informed about such efforts and the
progress thereof, or (B) a breach by Sears of its obligations under this
Agreement, if Sears does not correct such breach within thirty (30) days after
written notice of such breach is delivered by Licensee to Sears (which notice
shall describe the facts constituting such breach and how such breach prevents
Licensee from resuming or commencing operations);

(b)       effects, or permits, or if there otherwise occurs, a Change of Control
(as defined in Section 15.1 below) with respect to Licensee, to which Sears has
not consented in writing;

(c)       effects, or permits, or if there otherwise occurs, any unauthorized
transfer of the Licensed Business, including, without limitation, by means of a
sale of all or substantially all of the assets of Licensee used to operate the
Licensed Business, or a merger or other business combination having a similar
effect, in any case as to which Sears has not consented in writing;

(d)       is convicted of or pleads no contest to a felony, or engages in any
conduct that is likely to materially adversely affect the reputation of
Licensee, the Licensed Business or Sears;

 

28

 

--------------------------------------------------------------------------------



(e)       makes any unauthorized use, duplication or disclosure of the
Confidential Information or Customer Information and does not correct such use,
duplication or disclosure within thirty (30) days after written notice of such
use, duplication or disclosure is delivered to Licensee;

(f)        fails to cure any violation of Section 5.1 after notice, and within
the time period, specified therein;

(g)       fails to secure and maintain insurance coverage as set forth in
Section XIII and does not correct such failure within ten (10) days after
written notice of such failure is delivered to Licensee;

(h)       becomes insolvent or unable to pay its debts as they mature, commences
any proceedings under any bankruptcy or insolvency law, or has proceedings under
any bankruptcy or insolvency law commenced against it that have not been vacated
or set aside within thirty (30) days from the date of commencement thereof, or
is wound up, liquidated or dissolved;

(i)        misuses or makes an unauthorized use of any Mark in a manner adverse
to Sears and does not cure such misuse or use, if curable, within thirty (30)
days after written notice of such use is delivered to Licensee;

(j)        fails to make payment of any Sears Commissions or any other amounts
due Sears, and does not correct such failure within ten (10) days after written
notice of such failure is delivered to Licensee; or

(k)       breaches this Agreement in any material respect and does not cure such
breach, if curable, within thirty (30) days after written notice of such breach
is delivered to Licensee.

 

14.2

Termination of this Agreement by Licensee With Notice.

Licensee shall be entitled to terminate this Agreement effective upon delivery
of notice of termination to Sears if Sears;

(a)       makes any unauthorized use, duplication or disclosure of the
Confidential Information or Licensee Confidential Information and does not
correct such use, duplication or disclosure within thirty (30) days after
written notice of such use, duplication or disclosure is delivered to Sears;

(b)       becomes insolvent or unable to pay its debts as they mature, commences
any proceedings under any bankruptcy or insolvency law, or has proceedings under
any bankruptcy or insolvency law commenced against it that have not been vacated
or set aside within thirty (30) days from the date of commencement thereof, or
is would up, liquidated or dissolved;

 

29

 

--------------------------------------------------------------------------------



(c)       misuses or makes an unauthorized use of any of Licensee’s Marks in a
manner adverse to Licensee and does not cure such misuse or use, if curable,
within thirty (30) days after written notice of such use is delivered to Sears;

(d)       fails to make payment of any amounts due Licensee (other than by
exercise of Sears’ rights under Section 9.8), and does not correct such failure
within thirty (30) days after written notice of such failure is delivered to
Sears; or

(e)       breaches this Agreement in any material respect and does not cure such
breach, if curable, within thirty (30) days after written notice of such breach
is delivered to Sears.

 

14.3

Termination on Store Closing

. Sears may, solely at Sears discretion, terminate this Agreement, in part,
solely with respect to any affected Licensed Business Area location with
reasonable notice, due to the closing of the Designated Sears Store.
Notwithstanding the above, Licensee shall not be entitled to notice of such
store closing prior to Sears’ public announcement of such closing. Licensee
waives any claim it may have against Sears for damages, if any, incurred solely
as a result of such closing.

If any Designated Sears Store is damaged by fire or any other casualty so that
the Licensed Business Area becomes untenantable, this Agreement may be
terminated with respect to such Licensed Business Area location, without penalty
and without liability for any damages as a result of such termination, effective
as of the date of such casualty, by either party giving the other party written
notice of such termination within twenty (20) days after the occurrence of such
casualty. If such notice is not given, then this Agreement shall not terminate,
but shall remain in full force and effect and the parties shall cooperate with
each other so that Licensee may resume the conduct of business as soon as
possible.

 

14.4

Obligations of Licensee Upon Termination.

Upon the termination of this Agreement by expiration of time or otherwise:

(a)       Licensee shall immediately pay all amounts owed to Sears and Sears
shall immediately pay all amounts owed to Licensee;

(b)       except as necessary to operate the Licensed Business consistent with
subsection (c) below, the parties shall immediately cease use of all Marks that
are the property of the other party, the Confidential Information and Customer
Information of the other party, and, subject to subsection (d) below, Licensee
shall, at Licensee’s expense, immediately remove Licensee’s Equipment from Sears
premises and shall, without delay and, at Licensee’s expense, repair any damage
to Sears premises caused by such removal, reasonable wear and tear excepted;

(c)       Licensee shall cease conducting the Licensed Business at, and shall in
all other respects withdraw from, all Designated Sears Stores commencing on the
date this Agreement terminates by expiration of time or otherwise, at a rate of
approximately 100

 

30

 

--------------------------------------------------------------------------------



Designated Sears Stores per month (removing all furniture, fixtures and
equipment but, at Sears’ option, leaving the carpet in place). Sears and
Licensee shall use good faith efforts to agree upon the schedule of particular
Designated Sears Stores to be withdrawn from (a “Withdrawal Schedule”); provided
that if Licensee and Sears do not reach agreement as to such schedule for any
reason on or before the effective date of the termination or expiration of this
Agreement, Licensee shall comply with a Withdrawal Schedule determined by Sears
based upon logical sequencing and efficient use of Sears’ conversion resources,
such as availability of project management and construction crews;

(d)       Licensee shall pay to Sears a $1,500 paint allowance for each
Designated Sears Store so withdrawn from as provided in the preceding subsection
(c)); and

(e)       Upon (i) expiration of the Term (unless this Agreement is renewed,
extended or replaced with a subsequent agreement between Sears and Licensee
pursuant to which Licensee continues to operate the Licensed Business in
substantially all of the Designated Sears Stores), or (ii) an Extraordinary
Termination Event (as defined herein), Sears will have the option to purchase
all or some of Licensee’s Equipment at the Fair Market Value thereof (as-is,
where-is) as determined by an average of three independent ASA certified
equipment appraisals. Licensee shall provide notice to any purchaser of
Licensee’s Equipment that Sears’ option rights continue to attach to Licensee’s
Equipment despite any conveyance. Licensee shall reasonably cooperate with
Sears’ efforts to provide such notice to prospective purchasers or creditors of
Licensee. All permanent improvements automatically become Sears’ property upon
termination or expiration. For the avoidance of doubt, the option of Sears set
forth in this Section 14.4(e) shall not apply to any software or firmware owned
or licensed by Licensee. Licensee has previously obtained the written consent of
its secured creditors and vendors to Sears’ right to purchase Licensee’s
Equipment as provided herein and by which such creditors and vendors agree to
release their liens in Licensee’s Equipment upon Sears’ payment of the purchase
price for Licensee’s Equipment as provided herein, pursuant to a written
instrument for the benefit of Sears (the “Creditor Consent”), and shall cause
any future secured creditors to enter into undertakings no less favorable to
Sears than the Creditor Consent. Licensee hereby authorizes Sears to cause to be
filed UCC financing statements securing Licensee’s obligations to Sears for the
sale of Licensee’s Equipment hereunder. As used herein, “Extraordinary
Termination Event” shall mean termination of this Agreement (i) by Sears
pursuant to Section 14.1(a), Section 14.1(b), Section 14.1(c), Section 14.1(e)
(if the unauthorized use, duplication or disclosure is material in scope,
quantity, impact or in regard to Licensee’s intent), Section 14.1(i), Section
14.1(k) (if the breach for purposes of Section 14.1(k) is of a material
provision of this Agreement); or (ii) by Licensee under Section 14.2 at a time
at which Sears was entitled to terminate this Agreement under Section 14.1.

 

14.5

Closing of Licensed Business at Designated Sears Stores.

Without limiting the generality of Section 1.1, Section 5.3, Section 5.18, or
Licensee’s other obligations under this Agreement, Licensee may not cease or
substantially limit operations of the Licensed Business at any Designated Sears
Store except to the extent, and upon such terms and conditions, as approved by
Sears in accordance with studio closing procedures and requirements to be
mutually established by the parties.

 

31

 

--------------------------------------------------------------------------------



 

14.6

Survivability.

No termination of this Agreement, by expiration of time or otherwise, shall
relieve the parties of obligations arising before expiration or termination or
arising upon or after expiration or termination of this Agreement. Termination
of this Agreement, or of a party’s right to conduct the Licensed Business at one
or more Designated Sears Stores, shall not constitute an exclusive remedy, and
shall be in addition to all other rights and remedies at law or in equity
available to such party under the relevant circumstances.

 

XV.

ASSIGNMENT AND SUBLICENSING

 

15.1

Assignment by Licensee.

Notwithstanding any other provision contained in this Agreement, Licensee may
not assign, transfer, sublicense or convey any of its rights or obligations
under this Agreement in whole or in part, and any such assignment, transfer,
sublicense or conveyance in contravention of this Section 15.1 is void. Any
Change in Control of Licensee which is not approved by Sears in accordance with
the terms hereof shall constitute an unauthorized assignment of this Agreement
and shall give Sears a termination right under Section 14.1(b). However,
notwithstanding anything to the contrary in this Agreement, a Change in Control
of Licensee will not violate this Agreement if Licensee has obtained Sears’
prior written consent, which Sears may withhold in its reasonable discretion.
Reasonable bases for Sears’ withholding of consent include, but are not limited
to, failure to demonstrate the sufficiency of financial resources, industry
experience and competence, affiliations with competitors of the Licensed
Business, or alignment with Sears’ long term strategy for the portrait studios
business as supporting Sears’ full line stores business. Any attempted
assignment, transfer, sublicense, conveyance or Change in Control without Sears’
prior written consent is void, is a material breach of this Agreement, and
entitles Sears to terminate this Agreement immediately, without liability of
Sears to Licensee or to the person or entity acquiring control of Licensee, or
to Sears of the person or entity acquiring control of Licensee.

For purposes of this Agreement, a “Change in Control” means (i) any transaction
or arrangement the effect of which is that fifty percent (50%) or more of the
total voting power entitled to vote in the election of Licensee’s board of
directors is held by a person or persons, other than the shareholders of
Licensee, who, individually or as a group, held fifty percent (50%) or more of
such voting power immediately prior to such event, or (ii) a majority or more of
the members of the board of directors of Licensee or CPI is replaced by means of
a proxy solicitation not supported by the incumbent President and Chief
Executive Officer of Licensee or CPI.

 

15.2

Assignment by Sears.

This Agreement is fully transferable by Sears and shall inure to the benefit of
any transferee or other legal successor to Sears interest herein.

 

15.3

Binding Nature.

 

32

 

--------------------------------------------------------------------------------



The provisions of this Agreement shall be binding upon Licensee and upon
Licensee’s successors and assigns and shall be binding upon and inure to the
benefit of Sears, its successors and assigns.

 

XVI.

MISCELLANEOUS

 

16.1

Cumulative Remedies.

The remedies provided in this Agreement are cumulative, (including without
limitation, rights to terminate this Agreement of the Licensed Business at a
Designated Sears Store), and shall not affect in any manner any other remedies
that either party may have for any default or breach by the other party. The
exercise of any right or remedy shall not constitute a waiver of any other right
or remedy under this Agreement or provided by law or equity. No waiver of any
such right or remedy shall be implied from failure to enforce any such right or
remedy other than that to which the waiver is applicable, and only for that
occurrence.

 

16.2

Severability.

If any provision in this Agreement is held to be invalid, illegal or
unenforceable by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been included.

 

16.3

Mediation.

(a)       Except for an action seeking a temporary restraining order or
injunction related to the purposes of this Agreement, or the entry and
enforcement of any judgment on any award, the parties agree to negotiate in good
faith to resolve any dispute arising under this Agreement. The location, format,
frequency, duration and conclusion of these discussions shall be left to the
discretion of the parties. If a determination is made by any party that
continuation of the negotiation process is not warranted, the dispute shall be
submitted to mediation by a mediator in Chicago, Illinois pursuant to the
Commercial Mediation Rules of the American Arbitration Association. Any party
may demand such mediation in writing in accordance with the procedures set out
in those rules, which shall commence within sixty (60) days of such demand.

(b)       Except as otherwise provided, if a determination is made by any party
that continuation of the mediation process is not warranted or if all of the
matters in dispute are not resolved through mediation, such party may submit any
matter to a court having jurisdiction thereof.

(c)       Either party may request a court to issue such temporary or interim
relief (including temporary restraining orders and preliminary injunctions) as
may be appropriate, either before or after mediation is commenced. The temporary
or interim relief shall remain in effect pending the outcome of mediation. No
such request shall be a waiver of the right to submit any dispute to mediation.

 

16.4

Governing Law.

 

33

 

--------------------------------------------------------------------------------



This Agreement shall be interpreted and governed by the internal substantive
laws of the State of Illinois, without regard to its conflict of law principles.
This Agreement shall not be effective until it has been received and executed by
Sears in Hoffman Estates, Illinois. The federal and/or state courts of Illinois
shall have personal and subject matter jurisdiction over, and the parties each
hereby submit to the venue of such courts with respect to any dispute arising
pursuant to this Agreement, and all objections to such jurisdiction and venue
and hereby waived.

 

16.5

Obligations of CPI and Affiliates.

CPI hereby joins in and agrees to be bound by this Agreement, on a joint and
several basis with respect to all obligations of Licensee under this Agreement.
References in this Agreement to Licensee shall mean, and include, all other
affiliates of CPI and Licensee who are engaged, directly or indirectly, in the
Licensed Business. CPI and Licensee shall cause all such affiliates to comply
with the provisions of this Agreement applicable to their respective businesses
and activities. The provisions of this Section 16.5 shall not diminish or limit
the restrictions set forth in Section 15.1 above.

 

16.6

Entire Agreement.

This Agreement sets forth the entire agreement and understanding between the
parties with respect to the Licensed Business. This Agreement shall not be
supplemented, modified or amended except by a written instrument signed by duly
authorized representatives of Licensee and Sears, and no person has or shall
have the authority to supplement, modify or amend this Agreement in any other
manner. This Agreement supersedes and replaces the Original Agreement, the Off
Mall Agreement and the Development Agreement, with respect to periods commencing
on or after the Commencement Date; provided that this Agreement shall not be
deemed a waiver or release of any liabilities or obligations of Licensee under
the Original Agreement, the Off Mall Agreement or the Development Agreement,
including without limitation, Licensee’s obligations to Sears under that certain
Seventh Amendment to License Agreement between Sears and Licensee dated as of
August 11, 2003. This Agreement shall be effective when signed by Sears.

 

16.7

Headings.

The Section titles in this Agreement are for the mere convenience of the
parties, and shall not be considered in any construction or interpretation of
this Agreement.

 

16.8

Notices.

All notices provided for or which may be given in connection with this Agreement
shall be in writing and given by personal delivery, certified mail with postage
prepaid and return receipt requested or its equivalent, such as private express
courier, or by facsimile transmission (with a confirmation copy sent by regular
mail) Notices given by Licensee to Sears shall be addressed to:

SEARS, ROEBUCK AND CO.

Attention: Licensing Manager,

Licensed Businesses,

 

34

 

--------------------------------------------------------------------------------



Department 725 E3-378B

3333 Beverly Road

Hoffman Estates, Illinois 60179

and to:

SEARS HOLDINGS MANAGEMENT CORP.

Attention: Assistant General Counsel, Specialty Retail

B6-350A

3333 Beverly Road

Hoffman Estates, Illinois 60179

Notices given by Sears to Licensee and/or CPI shall be addressed to:

CONSUMER PROGRAMS INCORPORATED

Attention: President

1706 Washington Avenue

St. Louis, Missouri 63103

Notices if so sent by mail shall be deemed to have been given when deposited in
the mail or with the private courier. All changes of address must be
communicated to the other party in writing.

-[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK].-

 

35

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on their behalf by duly authorized officers or
representatives.

SEARS, ROEBUCK AND CO.., for itself and as agent for Citibank South Dakota, N.A.
as Merchant under Schedule 9.2A

 

By:____________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

Its: Vice President and General Manager,

Licensed Businesses

 

LICENSEE:

 

CONSUMER PROGRAMS INCORPORATED

 

By:____________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

Its: Chief Executive Officer and President

 

CPI:

CPI CORP.

 

By:____________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

Its:

 

36

 

--------------------------------------------------------------------------------



SCHEDULE 2.5(b)

LICENSEE PRIOR MARKS

MYPORTRAITS.COM

SMILE SAVERS PLAN

PORTRAIT ESSENTIALS

PORTRAIT PREVIEW SYSTEM

PORTRAIT PETITES

NOW YOU CAN SEE INSTANTLY HOW GOOD YOUR PORTRAITS WILL BE

WEE LITTLE WEB

DOUBLE FEATURE

PORTRAIT CREATIONS

WE GET THE PICTURE

 

37

 

--------------------------------------------------------------------------------



SCHEDULE 2.5(c)

SEARS LICENSED BUSINESS MARKS

SEARS PORTRAIT STUDIO

BIGSHOTS

TO STOP TIME, START HERE

SOFTONES

SMILE SAVER

SMILE SAVER PLUS

PICTURE PERFECT

CATCH THE MAGIC

WE TAKE A BEAUTIFUL PORTRAIT, YOU MAKE IT YOUR VERY OWN CREATION

BECAUSE PORTRAITS ARE MADE TO BE SHARED

BECAUSE PICTURES ARE MADE TO BE SHARED (assigned to Sears)

EXPERIENCE DIGITAL MAGIC

DIGITAL MAGIC

PICTURE PERFECT PROMISE

 

38

 

--------------------------------------------------------------------------------



SCHEDULE 2.5(d)

NEW LICENSEE MARKS

 

39

 

--------------------------------------------------------------------------------



SCHEDULE 2.5(e)

THIRD PARTY MARKS

KODAK

RHAPSODY (until 12/31/08)

MAGICAL EFFECTS (no longer in use)

 

40

 

--------------------------------------------------------------------------------



SCHEDULE 3.2

ILLUSTRATION OF NET SALES INCREASE

2007 Sales Baseline of $234,686,930

2009

2010

2011

2012

2013

 

2.5% Increase

 

$240,554,103

$246,567,956

$252,732,155

$259,050,459

$265,526,720

 



41

 

--------------------------------------------------------------------------------



SCHEDULE 5.13

DISABILITY ACCESS GUIDELINES

The Americans with Disabilities Act and its supporting regulations and
guidelines (“ADA”), as well as analogous state and local laws, require retailers
(including Company and Licensee) to make their products and services equally
available to persons with disabilities. New construction and alterations to
existing facilities must comply with the ADA Standards for Accessible Design,
which includes detailed provisions for fixtures, elements, spaces, and
facilities. In non-altered facilities, retailers must remove barriers when it is
readily achievable to do so. State codes have similar or more restrictive
requirements.

The ADA and analogous state and local laws also require that individuals with
disabilities not be denied the full and equal enjoyment of goods, services,
facilities, privileges, advantages, or accommodations. A business that serves
the public must ensure equal opportunity for people with disabilities. This
includes reasonable modifications to policies and procedures when necessary to
provide equal access by customers with disabilities.

 

Physical Barriers to Access

Licensee must meet all of the requirements of the ADA and other disability laws.
Some requirements that may arise in the Licensed Business area include, but are
not limited to:

• Maintain at least 36 inches width in the path of travel to, from and within
the Licensed Business area. This also means that objects placed in the Licensed
Business area should not obstruct a minimum 36-inch path of travel for disabled
customers in the portion of the Company store next to the Licensed Business
area.

• Maintain adequate clear floor space to, from and within the Licensed Business
Area to allow for wheelchair maneuvering, including to allow customers using
wheelchairs or scooters to roll up to sales and service counters or tables.

• Maintain a sales counter at which transactions are made that is at least 36
inches long, no more than 34 inches high, and deep enough to allow a disabled
customer to sign for a purchase or otherwise transact business on the counter
top.

• Seating at not less than 5% of all tables (but at least one table) at which
goods or services are displayed, demonstrated or sold must have knee clearance
under the table that is at least 27 inches high, 30 inches wide, and 19 inches
deep. Table tops must be from 28 to 34 inches high.

• Place merchandise and other items for use by disabled customers so that
disabled customers can reach them by a forward or side reach from a seated
position in their wheelchairs. If there is adequate maneuvering room for
merchandise or other items to be approached from the side, the items must be
placed no lower than 9 inches and no higher than 54 inches above the floor. If
only a forward approach is available, the items must be placed no lower than 15
inches and no higher than 48 inches above the floor.

Reasonable Modifications of Practices and Procedures

Licensee may also need to use different practices and procedures from those that
it uses with other customers in order to accommodate customers with
disabilities. Here is a partial list of examples of modifications that Licensee
may need to make under the ADA and analogous laws:

 

42

 

--------------------------------------------------------------------------------



• Assisting disabled customers in reaching for or demonstrating use of
merchandise.

• Exchanging written notes to allow for dialogue with deaf, hard of hearing or
mute customers. In those customer interactions that typically require more
extensive dialogue with customers, Licensee may need to provide a certified sign
language interpreter, at its own expense and without passing on that expense to
the disabled customer.

• Reading aloud from product labels or descriptions for sight-impaired
customers.

• Counting out different denominations of currency when making change for
sight-impaired customers.

• Keeping aisles and other paths of travel free from temporary barriers or
merchandise.

 

The above information is not legal advice or a complete list of the ADA or state
and local access code issues that Licensee may need to address in the Licensed
Business. For help in understanding the requirements set forth above and for
more details on Licensee’s full obligations under the ADA and analogous state
and local laws, please consult with Licensee’s counsel, architect, or disability
access experts.

 

43

 

--------------------------------------------------------------------------------



SCHEDULE 5.18

STORE HOUR REDUCTIONS

 

44

 

--------------------------------------------------------------------------------



SCHEDULE 6.9

 

45

 

--------------------------------------------------------------------------------



EXHIBIT A

DESIGNATED SEARS STORES

[INSERT EXHIBIT A]

 

1

 

--------------------------------------------------------------------------------



EXHIBIT B

AUTHORIZED MERCHANDISE AND/OR SERVICES

The following items, merchandise lines and/or services are authorized for sale
by Licensee in the Licensed Business:

 

1.

Portrait photography service and photographs

 

2.

Passport photography service and photographs

 

3.

Portrait-related retail merchandise (e.g., frames, mats, albums, greeting cards)

 

4.

Portrait-related promotional merchandise for customer give-aways

 

5.

Digital images (e.g. Portrait Creations®, proof sheets, portrait restoration)

 

6.

Internet-based sales of portraits, photographs, digital enhancements and other
related products, using Licensee’s creative production and archiving services

 

Ex. B-1

 

--------------------------------------------------------------------------------



EXHIBIT C

SEARS COMMISSION

A.

Commissions.

Licensee shall pay Sears commissions on all sales (including sitting and session
fees, web-based sales and remote sales agent (“RSA”) sales) made pursuant to the
License Agreement (collectively, the “Commission”) as follows:

(a)(i)  [***]4 of total annualized Net Sales during the portion of the Term
beginning on the Commencement Date and ending on [***]4, and (ii) [***] of Net
Sales during any portion of the Term beginning with [***]4, and thereafter, in
each case including RSA and web-based sales to the extent aggregating in excess
of [***]4 of all Net Sales;

 

(b)

[***]4 of Net Sales, for free standing (off-mall) studios; and

(c)[***]4 of Net Sales, for RSA sales and web-based sales, for up to [***]4 of
Net Sales constituting RSA sales or web-based sales.

The Commission payable under the preceding clauses (a), (b) and (c) shall be
subject to the adjustments set forth in the remainder of this Exhibit C.

 

B.

Commission Floor.

Licensee shall guarantee to Sears the Commission paid by Licensee to Sears on a
same store basis each year, such that the Commission does not fall below the
prior year’s same store Commission paid by Licensee to Sears, reduced by any
comparable store sales decline at Sears; provided, however, that the overall
Commission in any year shall not exceed (i) [***]4 of Net Sales during the
portion of the Term beginning on the Commencement Date and ending on December
31, 2013, or (ii) [***]4 of Net Sales for any portion of the Term commencing on
January 1, 2014, and thereafter.

The following example is for purposes of illustrating the foregoing provisions,
is based upon hypothetical levels of Net Sales:

For example:

 

If 2008 Commissions Paid to Sears =

[***]5

[***]5

_________________________

4  CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5  CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Ex. C-1

 

--------------------------------------------------------------------------------



And 2009 Commissions Paid to Sears = [***]5 [***]5

With the following potential scenarios for Sears store sales:

 

A.

[***]5

 

B.

[***]5

 

C.

[***]5

The following results would occur:

 

A.

[***]5

 

B.

[***]5

 

C.

[***]5

Checking against the Cap (Maximum Commissions):

[***]5

 

 

Ex. C-2

 

--------------------------------------------------------------------------------



EXHIBIT D

ALLOCATION OF COSTS

COST ALLOCATION

Sears and Licensee will each pay for construction of (i) new stores, (ii)
relocations, and (iii) remodel projects occurring due to Sears’ overall building
or remodeling of a Designated Sears Store, in the proportions resulting from the
Construction Responsibility Chart (CRC) included in this Exhibit D, Page D-4.

FINANCIAL RESPONSIBILITIES

Sears will remit payment for the total cost of all projects directly to
contractors or workmen performing such work and will invoice Licensee for its
share of the expense, if any, at the end of Sears fiscal quarter. Sears shall
make a settlement adjustment thirty (30) days after notifying Licensee of the
project close out for the quarter and all expenses to be charged to Licensee,
pursuant to the CRC.

In the event Licensee disputes the settlement adjustment made by Sears, it shall
notify Sears and the parties shall have sixty (60) days from the quarter end
settlement adjustment (which was made by Sears) to resolve any such dispute. Any
further adjustment due to either Sears or Licensee shall be made pursuant to the
quarter end settlement adjustment following the above mentioned sixty (60) days.

Material Charge Backs. When, due to shortages or delays, Licensee provides
standard construction materials that are Sears’ financial responsibility,
Licensee will remit payment directly to the supplier(s) and will invoice Sears
for the expense. The amount of any such invoice submitted by Licensee to Sears
shall be deducted from the amount payable by Licensee at the end of the fiscal
year quarter during which the Project ended (Sears Billing).

Punch List Charge Backs. Provided the conditions set forth below are met,
Licensee shall select and employ the services of a general contractor to
complete any remaining punch list items:

 

(1)

Sears General Contractor is no longer on the job site;

 

(2)

Licensee has issued written punch list to Sears;

(3)       A period of at least 30 days has elapsed for Sears to complete punch
list items;

(4)       Licensee has provided the cost estimates to Sears prior to scheduling
any work and such cost estimates have been approved by the Operations Director,
Licensed Businesses; and

(5)       the General Contractor retained by Licensee shall be bondable and
shall meet all applicable licensing, permitting, insurance and approval
requirements established by Sears and/or the governmental bodies of the
jurisdiction in which the project is located.

 

Ex. D-1

 

--------------------------------------------------------------------------------



Licensee shall remit payment directly to any general contractor retained by
Licensee to complete punch list items and shall invoice Sears for the aggregate
amounts paid to the general contractor.

The amount of any such invoices submitted to Sears shall be deducted from the
total Licensee cost at the project close out (i.e. Sears billing).

Change Orders.

Any changes after approval of final plans by both parties shall be the
responsibility of the party initiating the change.

GENERAL RESPONSIBILITIES

Licensee shall be responsible for all furniture, trade fixtures (display units,
cabinets, and counters), trade equipment (cameras, lighting units, and
computers), Licensee’s POS and peripheral devices (printers, bar-code scanning
devices, electronic signature capture devices) and any other items not listed on
the CRC Chart (Page D-4) as in effect from time to time.

Sears shall be responsible for all costs associated with bringing electrical
panel and service, air conditioning, heating and ventilation ducts into the
Licensed Business area. All air conditioning work required by Licensee shall be
designed and installed by Sears. Licensee shall provide mechanical drawings
identifying the number and location of supply/return air diffuser required. This
work shall include, without limitation, connections to supply/return air lines,
duct work, supply and return air diffusers, and any circuitry/controls required
for the operation of said air conditioning system, and shall be allocated in
accordance with the CRC and further outlined in Exhibit D, Page D-4. Any
responsibility not provided for in the CRC or this Exhibit D shall be negotiated
in good faith by Sears and Licensee.

Licensee shall be responsible for any additional leasehold improvements,
including, but not limited to electrical wiring, lighting, air conditioning,
heating or ventilation ducts which Licensee feels are required to change or
improve the utility service to the Licensed Business area to a level that is
greater than the service provided to rest of the Designated Sears Store.

REMODEL PROJECTS AND RELOCATION PROJECTS

Sears Remodel Projects and Sears Relocation Projects – Remodel projects and
relocation projects initiated by Sears, typically budget a fixed cost per square
foot for store remodeling. In any event, costs for remodel projects and
relocation projects initiated by Sears will be borne by Sears and Licensee in
the proportions resulting from the CRC.

Licensee Remodel Projects – Costs and expenses for projects requested by
Licensee, if approved by Sears, will be borne by Licensee.

ADDITIONAL CAMERA ROOMS

The construction cost of new camera rooms shall be shared between Sears and
Licensee in the proportions resulting from the CRC.

 

Ex. D-2

 

--------------------------------------------------------------------------------



MAINTENANCE OF FACILITIES

Licensee and Sears will equally share annual maintenance costs for the Licensed
Business locations with respect to paint and carpet. Consistent with past
practice, Sears otherwise will be responsible for all costs associated with the
regular maintenance of the physical facility of the Designated Sears Stores,
including electrical service, air conditioning, heating, ventilation, standard
lighting (including standard light bulbs), ceiling tiles, and drywall repair.
Costs for paint and carpet in any given year shall not exceed [***] in total
([***] per party) without the other party’s prior approval which shall not be
unreasonably withheld, delayed or conditioned.

Licensee shall be responsible for all costs associated with maintaining
Licensee’s Equipment (including, without limitation, fixtures) and Licensee’s
POS in good order and repair.

 

Ex. D-3

 

--------------------------------------------------------------------------------



SHC/Sears Portrait Construction Responsibility Chart

ITEM

SUPPLIED

INSTALLED

COST

 

SHC

CPI

SHC

CPI

SHC

CPI

CPI Final Drawings

 

X

 

X

 

X

Architectural and Construction Drawings -- for General Space in Store

x

 

x

 

x

 

Architectural and Construction Drawings for Detailed Portrait Studio

 

x

 

x

 

x

Permits and Fees

X

 

X

 

X

 

Carpet/Vinyl flooring (including Shock Pad)

X

 

X

 

X

 

Sears Fixture (Ready) Wall

X

 

X

 

X

 

Slot Wall

 

X

 

X

 

X

Sheet Rock Walls

X

 

X

 

X

 

Walls

X

 

X

 

X

 

Ceiling

X

 

X

 

X

 

HVAC

X

 

X

 

X

 

Fire Sprinkler System

X

 

X

 

X

 

Paint and Painting

X

 

X

 

X

 

Doors

X

 

X

 

X

 

Mirrors

 

X

 

X

 

X

General Lighting/Bulbs

X

 

X

 

X

 

Track and Accent Lighting/Bulbs

 

X

 

X

 

X

Standard Electric Outlets (110 amps)

X

 

X

 

X

 

SHC Point of Sales system

X

 

X

 

X

 

SHC DID Phone Line

X

 

X

 

X

 

CPI Point of Sale system

 

X

 

X

 

X

CPI Private Phone Lines

 

X

 

X

 

X

CPI Data Network and Internet Line

 

X

 

X

 

X

Structural Signing/Cornice Signing

X

 

X

 

X

 

Exterior Signing/SHC & Zoning Approval

 

X

 

X

 

X

Interior Box:

 

 

 

 

 

 

Service Counter/Reception Desk

 

X

 

X

 

X

Cabinets/Fixtures/Furniture

 

X

 

X

 

X

Displays/Equipment/Poster Holder

 

X

 

X

 

X

Other Special Business Requirements

 

X

 

X

 

X

 

 

 

 

 

 

 

* CPI can elect to have SHC contractor install CPI responsible items, which will
then be charged back to CPI.

*** Confidential treatment requested for Schedule 5.18

 

Ex. D-4

 

 